Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 1 of 122




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         EASTERN DIVISION




STATE OF ALABAMA, et al.,

              Plaintiffs,

       v.                              Case No. 3:21-CV-211-RAH-ECM-KCN

UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

              Defendants.




                    DECLARATION OF JOHN M. ABOWD
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 2 of 122




     I, John M. Abowd, make the following Declaration pursuant to 28 U.S.C. § 1746, and

declare that under penalty of perjury the following is true and correct to the best of my

knowledge:

BACKGROUND

1. I am the Chief Scientist and Associate Director for Research and Methodology at the

   United States Census Bureau. I have served in this capacity since June 2016. My state-

   ments in this declaration are based on my personal knowledge or on information sup-

   plied to me in the course of my professional responsibilities.
2. I received my Ph.D. in economics from the University of Chicago with specializations

   in econometrics and labor economics in 1977 (M.A. 1976). My B.A. in economics is

   from the University of Notre Dame.

3. I have been a university professor since 1976 when I was appointed assistant professor

   of economics at Princeton University. I was also assistant and associate professor of

   econometrics and industrial relations at the University of Chicago Graduate School of

   Business. In 1987, I was appointed associate professor of industrial and labor relations

   with indefinite tenure at Cornell University where I am currently the Edmund Ezra

   Day Professor. I am on unpaid leave from Cornell University to work in my current

   position at the Census Bureau as part of the Career Senior Executive Service.

4. I am a member and fellow of the American Association for the Advancement of Sci-

   ence, American Statistical Association, Econometric Society, and Society of Labor

   Economists (president 2014). I am an elected member of the International Statistical

   Institute. I am also a member of the American Economic Association, International

   Association for Official Statistics, National Association for Business Economists,

   American Association for Public Opinion Research, Association for Computing Ma-

   chinery, and American Association of Wine Economists. I regularly attend and pre-
   sent papers at the meetings of these organizations.



                                            1
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 3 of 122




5. I have served on the American Economic Association Committee on Economic Statis-

   tics. I have also served on the National Academy of Sciences Committee on National

   Statistics, the Conference on Research in Income and Wealth Executive Committee,

   and the Bureau of Labor Statistics Technical Advisory Board for the National Longi-

   tudinal Surveys (chair: 1999-2001).

6. I have worked with the Census Bureau since 1998, when the Census Bureau and Cor-

   nell University entered into the first of a sequence of Intergovernmental Personnel Act

   agreements and other contracts. Under those agreements, I served continuously as

   Distinguished Senior Research Fellow at the Census Bureau until I assumed my cur-

   rent position as Chief Scientist in 2016, under a new Intergovernmental Personnel Act

   contract. Since March 29, 2020, I have been in the Associate Director position at the

   Census Bureau as a Career Senior Executive Service employee.

7. From 2011 until I assumed my position as Chief Scientist at the Census Bureau in 2016,

   I was the lead Principal Investigator of the Cornell University node of the NSF-Census

   Research Network, one of eight such nodes that worked collaboratively with the Cen-

   sus Bureau and other federal statistical agencies to identify important theoretical and

   applied research projects of direct programmatic importance to the agencies. The Cor-

   nell node produced the fundamental science explaining the distinct roles of statistical

   policymakers and computer scientists in the design and implementation of differen-

   tial privacy systems at statistical agencies.

8. I have published more than 100 scholarly books, monographs, and articles in the dis-

   ciplines of economics, econometrics, statistics, computer science, and information sci-

   ence. I have been the principal investigator or co-principal investigator on 35

   sponsored research projects. I was a founding editor of the Journal of Privacy and

   Confidentiality—an interdisciplinary journal, and I continue to serve as an editor and

   on the governance board. My full professional resume is attached to this report as

   Appendix A.


                                              2
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 4 of 122




9. I have worked on and managed Census Bureau projects that were precursors to the

   Census Bureau’s current program to implement differential privacy for the 2020 Cen-

   sus of Population and Housing. I was one of three senior researchers who founded

   the Longitudinal Employer-Household Dynamics (LEHD) program at the Census Bu-

   reau, which is generally acknowledged as the Census Bureau’s first 21st Century data

   product: built to the specifications of local labor market specialists without additional

   survey burden, and published beginning in 2001 using state-of-the-art confidentiality

   protection via noise infusion. This program produces detailed public-use statistical

   data on the characteristics of workers and employers in local labor markets using

   large-scale linked administrative, census, and survey data from many different

   sources. In 2008, my work with LEHD led to the first production implementation

   worldwide of differential privacy as part of a product of the LEHD program called

   OnTheMap. The LEHD program also implemented other prototype systems to protect

   confidential information, including allowing the public to access synthetic micro-data

   confirmed via direct analysis of the confidential data on validation servers. A differ-

   entially private version of this system is under development at the Census Bureau but

   not for use with the 2020 Census.

IMPORTANCE OF CONFIDENTIALITY

10. Though participation in the census is mandatory under 13 U.S. Code § 221, in practice,

   the Census Bureau must rely on the voluntary participation of each household in or-

   der to conduct a complete enumeration.

11. One of the most significant barriers to conducting a complete and accurate enumera-

   tion are individuals’ concerns about the confidentiality of census data. The Census

   Bureau’s pre-2020 Census research showed that 28% of respondents were “extremely

   concerned” or “very concerned” and a further 25% were “somewhat concerned”




                                             3
    Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 5 of 122




      about the confidentiality of their census responses. 1 These concerns are even more

      pronounced in minority populations and represent a major operational challenge to

      enumerating traditionally hard-to-count populations. 2

12. To secure voluntary participation, Congress first established confidentiality protec-

      tions for individual census responses in the Census Act of 1879. These confidentiality

      protections were later expanded and codified in 13 U.S. Code §§ 8(b) & 9, which pro-

      hibits the Census Bureau from releasing “any publication whereby the data furnished

      by any particular establishment or individual under this title can be identified[,]” and

      allows the Secretary to provide aggregate statistics so long as those data “do not dis-

      close the information reported by, or on behalf of, any particular respondent[.]” Title

      III of the Foundations for Evidence Based Policymaking Act of 2018 also requires sta-

      tistical agencies to “protect the trust of information providers by ensuring the confi-

      dentiality and exclusive statistical use of their responses.” 3
13. The broader scientific community generally concurs about the importance of rigorous

      protection of confidentiality by statistical agencies. For example, the National Acad-

      emy of Sciences’ definitive guidebook for federal statistical agencies states “Because

      virtually every person, household, business, state or local government, and organiza-

      tion is the subject of some federal statistics, public trust is essential for the continued

      effectiveness of federal statistical agencies. Individuals and entities providing data di-




1U.S. Census Bureau (2019) “2020 Census Barriers, Attitudes, and Motivators Study Sur-
vey Report” https://www2.census.gov/programs-surveys/decennial/2020/program-
management/final-analysis-reports/2020-report-cbams-study-survey.pdf, p.38-39.
2   Ibid, p.39-42.

3   Title III of the Foundations for Evidence Based Policymaking Act of 2018, § 3563.




                                                 4
    Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 6 of 122




      rectly or indirectly to federal statistical agencies must trust that the agencies will ap-

      propriately handle and protect their information.” 4 The report also notes that re-

      spondents expect statistical agencies not to “release or publish their information in

      identifiable form.” 5 The National Academies also broadly exhort statistical agencies

      to “continually seek to improve and innovate their processes, methods, and statistical

      products to better measure an ever-changing world.” 6

14. The Census Bureau enjoys higher self-response rates than private survey companies

      in large part because the public generally trusts the Census Bureau to keep its data

      safe. The Census Bureau makes extensive outreach efforts to assure respondents and

      other data providers about the Bureau’s commitment to protection of confidential

      data. The criminal fines and imprisonment penalties that Census Bureau employees

      would face by unlawfully disclosing respondent information are frequently cited by

      the Census Bureau in these outreach efforts. 7
15. This trust in the Census Bureau is particularly important for the decennial census,

      given the “civic ceremony” aspect of the census, akin to the civic ceremony aspect of

      elections and voting. The decennial census is an exercise where the nation comes to-

      gether every ten years, under a strict promise of confidentiality, to provide infor-

      mation to help govern our nation. Were the Census Bureau to expose confidential

      information, there is no doubt that self-response rates would drop, increasing survey



4 National Academies of Sciences, Engineering, and Medicine 2021. Principles and Prac-
tices for a Federal Statistical Agency: Seventh Edition. Washington, DC: The National
Academies Press. https://doi.org/10.17226/25885, p. 37-38.
5   Ibid., p.38.
6   Ibid., p.4.
7https://www.census.gov/content/dam/Census/library/fact-
sheets/2019/comm/2020-confidentiality-factsheet.pdf.


                                                5
    Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 7 of 122




      cost across programs by increasing in-person follow up, and decreasing the quality of

      the census overall.

PRIVACY PROTECTION AT THE CENSUS BUREAU

16. Protecting privacy is at the core of the Census Bureau’s mission. Our privacy promise

      to respondents is key to promoting response to our censuses and surveys. The Census

      Bureau—at the crux of its dual mandate to publish only statistical summaries and to

      protect the confidentiality of respondent data—is balancing the preferences of data

      users and data providers. An optimal choice must account for the preferences of data
      users and protect the data the American people entrust the Census Bureau with keep-

      ing safe. 8

17. Data collected from the decennial census support a wide array of critical government

      and societal functions at the federal, state, tribal, and local levels. In addition to ap-

      portioning seats in the U.S. House of Representatives and supporting the redistricting

      of those seats, census data also support the allocation of over $675 billion in federal




8 “Official Statistics at the Crossroads: Data Quality and Access in an Era of Heightened
Privacy Risk,” The Survey Statistician, 2021, Vol. 83, 23-26 (available at Survey_Statisti-
cian_2021_January_N83_03.pdf (isi-iass.org)). The paper is based on talks that I gave in
2019 to the Committee on National Statistics and the Joint Statistical Meetings. It summa-
rizes the research in Abowd, J.M. and I. Schmutte “An Economic Analysis of Privacy
Protection and Statistical Accuracy as Social Choices,” American Economic Review, Vol.
109, No. 1 (January 2019):171-202, DOI:10.1257/aer.20170627.




                                                6
    Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 8 of 122




      funding each year based on population counts, geography, and demographic charac-

      teristics. 9 Census data also support important public and private sector decision-mak-

      ing at the federal, state, tribal, and local levels, and serve as benchmark statistics for

      other important surveys and data collections throughout the decade. 10

18. The Census Bureau publishes an enormous number of statistics calculated from its

      collected data. Following the 2010 Census, for example, the Census Bureau published

      over 150 billion independent statistics about the characteristics of the 308,745,538 per-

      sons in the resident population that were enumerated in the census. To serve their

      intended governmental and societal uses, the majority of these statistics needed to be

      published at very fine levels of detail and with geographic precision often down to

      the individual census tract or block.

19. While it would be quite difficult from any single one of those published statistics to

      ascertain the identity of any individual census respondent or the contents of that re-

      spondent’s census response, the volume and detail of information published by the

      Census Bureau, taken together, pose a serious challenge for protecting the privacy

      and confidentiality of census data. Combining information from multiple published

      statistics or tables can make it easy to pick out those individuals in a particular geo-

      graphic area whose characteristics differ from those of the rest of their neighbors.

      These individuals, who have unique combinations of the demographic characteristics



9 Hotchkiss, M., & Phelan, J. (2017). Uses of Census Bureau data in federal funds distri-
bution: A new design for the 21st century. United States Census Bureau.
https://www2.census.gov/programs-surveys/decennial/2020/program-manage-
ment/working-papers/Uses-of-Census-Bureau-Data-in-Federal-Funds-Distribu-
tion.pdf.
10Sullivan, T. A. (2020). Coming to Our Census: How Social Statistics Underpin Our De-
mocracy      (and      Republic).    Harvard     Data    Science       Review,    2(1).
https://doi.org/10.1162/99608f92.c871f9e0.




                                                7
 Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 9 of 122




     reported in statistical summaries, are known as “population uniques” and their rec-

     ords have traditionally been the target of the mechanisms that the Census Bureau uses

     to protect confidentiality in its data publications.

20. Traditional statistical disclosure limitation methods, 11 like those used in 2010 census,

     cannot defend against modern challenges posed by enormous cloud computing ca-

     pacity and sophisticated software libraries. That does not mean traditional statistical

     disclosure limitation methods usually fail—they usually do not fail. But as computer

     scientists bring their expertise from the field of cryptography to the field of safe data

     publication, they have exposed significant vulnerabilities in traditional privacy meth-

     ods. The Census Bureau’s own internal analysis, for example, confirmed that a mod-

     ern database reconstruction-abetted re-identification attack can reliably match a large

     number of 2010 census responses to the names of those respondents—a vulnerability

     that exposed information of at least 52 million Americans and potentially up to 179

     million Americans. 12 To defend against this known vulnerability, the Census Bureau
     explored different confidentiality methods that explicitly defend against database re-

     construction attacks and concluded that the best tool to protect against this modern

     attack while also preserving the accuracy and usability of data products comes from

     the body of scientific work called “differential privacy.”

THE HISTORY OF INNOVATION IN THE DECENNIAL CENSUS

21. The decennial census, known officially as the Decennial Census of Population and Hous-

     ing, is the flagship statistical product of the U.S. Census Bureau. Though the Census

11 The technical field that addresses confidentiality is known as “statistical disclosure lim-
itation.” At the Census Bureau, it is known as “disclosure avoidance.” It is also called
“statistical disclosure control” by some statisticians and “privacy-preserving data analy-
sis” by some computer scientists.
12See Appendix B for a summary of the Census Bureau’s simulated reconstruction and
re-identification attacks.


                                               8
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 10 of 122




     Bureau conducts hundreds of surveys every year, the once-every-decade enumeration

     of the population of the United States, mandated by Article I, Section 2 of the U.S.

     Constitution, is the single largest and most complex data collection regularly con-

     ducted by the United States government. Since the very first U.S. census in 1790, the

     collection, processing, and dissemination of census data have posed unique chal-

     lenges and have required the Census Bureau to improve its operations every decade.

22. The challenges faced by the Census Bureau have led to remarkable innovations. Her-

     man Hollerith’s electric tabulation machine, developed for the 1890 Census, revolu-

     tionized the field of data processing and led Hollerith to form the company that

     eventually became IBM. 13 To conduct the 1950 Census, the Census Bureau commis-

     sioned the development of the first successful civilian digital computer, UNIVAC I.14

     With each passing decade, the Census Bureau develops, tests, and deploys innova-

     tions to its statistical methods, field data collection methods, and data processing op-

     erations.

23. That spirit of innovation includes the Census Bureau’s more recent implementation

     of cutting-edge privacy protections. Prior to the 1990 Census, the primary mechanism

     that the Census Bureau employed to protect the confidentiality of individual census

     responses was to withhold publication of (or “suppress”) any table that did not meet

     certain household, population, or demographic characteristic thresholds. The 1970

     Census, for example, suppressed tables reflecting fewer than five households, and

     would only publish tables of demographic characteristics cross-tabulated by race if




 https://www.census.gov/history/www/census_then_now/notable_alumni/her-
13

man_hollerith.html.

14   https://www.census.gov/history/www/innovations/technology/univac_i.html.




                                              9
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 11 of 122




     there were at least five individuals in each reported race category. 15 These suppres-

     sion routines helped to protect privacy by reducing the detail of data published about

     individuals who were relatively unique within their communities. By the 1990 Cen-

     sus, however, the Census Bureau transitioned away from suppression methodologies

     for two reasons: first, data users were dissatisfied with missing details caused by sup-

     pression and second, the Bureau realized that the suppression routines it had been

     using were insufficient to fully protect against re-identification. 16

24. For the 1990 Census, the Bureau began using a technique known as noise infusion to

     safeguard respondent confidentiality. Noise infusion helps to protect the confidenti-

     ality of published data by introducing controlled amounts of error or “noise” into the

     data. The goal of noise infusion is to preserve the overall statistical validity of the

     resulting data while introducing enough uncertainty that attackers would not have

     any reasonable degree of certainty that they had isolated data for any particular re-

     spondent. The noise infusion used in 1990 was a very simple form of data swapping

     between paired households in a geographic area with similar attributes, and for small




15 Zeisset, P. (1978), “Suppression vs. Random Rounding: Disclosure Avoidance Alterna-
tives for the 1980 Census,” https://www.census.gov/content/dam/Census/li-
brary/working-
papers/1978/adrm/Suppression%20vs.%20Random%20Rounding%20Disclosure-
Avoidance%20Alternatives%20for%20the%201980%20Census.pdf.
16McKenna, L. (2018), “Disclosure Avoidance Techniques Used for the 1970 through 2010
Decennial Censuses of Population and Housing,” https://www.census.gov/con-
tent/dam/Census/library/working-papers/2018/adrm/Disclosure%20Avoid-
ance%20for%20the%201970-2010%20Censuses.pdf, p.6.




                                               10
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 12 of 122




     block groups the Census Bureau replaced the collected characteristics of households

     with imputed characteristics. 17

25. For the 2000 and 2010 censuses, the Census Bureau began to infuse noise using a more

     advanced “data swapping” method. The Census Bureau first identified households

     most vulnerable to re-identification—especially households on smaller-population

     blocks whose residents had differing demographic characteristics from the remainder

     of their block. While every non-imputed 18 household record in the Census Edited File

     (CEF) had a chance of being selected for data swapping, records for more vulnerable

     households (typically those on low-population blocks) were selected with greater

     probability. Then, the records for all members of those selected households were ex-

     changed with the records of households in nearby geographic areas that matched on

     key characteristics. For the 2000 and 2010 censuses, those key matching characteristics

     were (1) the whole number of persons in the household, and (2) the whole number of

     persons aged 18 or older in the household. These swapping criteria resulted in the

     total population and total voting age population for each block being held “invari-

     ant”—that is, while noise was added to all remaining characteristics, no noise was

     added to the block-level total population or block-level voting age population



17Ibid., p. 6-7. An “imputed characteristic” is the prediction of a statistical model used in
place of a missing characteristic, when used in standard editing procedures, or in place
of a collected characteristic, when used for confidentiality protection.
18When a respondent household provides only a count of the number of persons living
at that address or when the housing unit population count is itself imputed, the Census
Bureau imputes all characteristics: sex, age, race, ethnicity, and relationship to others in
the household. Such persons are called “whole-person census imputations” in technical
documentation. When a household consists entirely of whole-person census imputation
records, it is called an “imputed” household. A “non-imputed” household contains at
least one person whose characteristics were collected on the census form for the house-
hold.




                                             11
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 13 of 122




      counts. 19 The selection and application of these particular invariants is not an innate feature

      of data swapping; invariants are implementation parameters that can be applied to (or removed

      from) any counted characteristic under any noise infusion methodology.

THE PRIVACY PROTECTIONS USED FOR THE 2010 CENSUS ARE NO LONGER SUFFICIENT

26. While the Census Bureau’s confidentiality methodologies for the 2000 and 2010 cen-

      suses were considered sufficient at the time, advances in technology in the years since

      have reduced the confidentiality protection provided by data swapping.

27. Disclosure avoidance has been a recognized branch of statistics since the 1970s, but it
      has only been since the late 1990s that it has evolved into a distinct scientific field of

      study in both statistics and computer science. Prof. Latanya Sweeney’s 1997 revelation

      that she had re-identified then Massachusetts Governor William Weld’s medical rec-

      ords in a purportedly “deidentified” public database 20 prompted the Census Bureau

      and many other statistical agencies to re-examine the efficacy of their disclosure

      avoidance techniques.

28. Re-identification attacks. Prior to 2016, disclosure risk assessments usually focused on

      assessing the vulnerability of microdata releases (data products that contain individ-

      ual records for all or some of the data subjects deidentified by removing names and

      addresses), rather than the rules used for aggregated data releases (data compiled and

      aggregated into tables). Simulated “re-identification attacks” analyze the risk that an

      external attacker could use individuals’ characteristics that are included on a pub-

      lished microdata file (e.g., location, age, and sex) and link those records to a third-



19   Ibid. p. 8-10.
20Sweeney, L. (2002). “k-anonymity: a model for protecting privacy.” International Jour-
nal on Uncertainty, Fuzziness and Knowledge-based Systems, 10 (5); 557-570, also re-
counted in Ohm, P. (2009) "Broken promises of privacy: Responding to the surprising
failure of anonymization." UCLA l. Rev. 57: 1701.


                                                  12
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 14 of 122




   party data source (e.g., commercial data or voter registration lists) that contains those

   characteristics along with the individuals’ names and addresses. The resulting rates

   of “putative” (suspected) and confirmed linkages show the overall degree of vulner-

   ability of the data. If those linkage rates are deemed too large, then additional disclo-

   sure avoidance is necessary to mitigate the disclosure risk.

29. The general problem with relying exclusively on re-identification studies to assess

   disclosure risk is that they can only provide a “best-case” approximation of the un-

   derlying disclosure risk of the data. If a real attacker has access to more sophisticated

   tools (e.g., optimization algorithms or computing power) or to higher quality external

   data (e.g., with better age and address information) than the tools or data used in the

   simulated attack, then the real disclosure risk will be substantially higher than what

   is estimated via the study. This limitation is particularly vexing for statistical agencies

   that must rely on a “release and forget” approach to data publication, where disclo-

   sure avoidance safeguards must be selected without foreknowledge of the better tools

   and external data that attackers may have at their disposal after the data are pub-

   lished.

30. Re-identification studies also underestimate the risk from releasing aggregated data.

   The Census Bureau has long relied on re-identification studies to assess the disclosure

   risk of its microdata releases, but the majority of Census Bureau data products are

   aggregated data releases. Over the past decade, aggregated data releases have become

   increasingly vulnerable to sophisticated “reconstruction attacks” that have emerged

   as computing power has improved and gotten substantially cheaper.




                                             13
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 15 of 122




31. Reconstruction attacks. The theory behind a “reconstruction attack” is that the release

     of any statistic calculated from a confidential data source will reveal a potentially triv-

     ial, but non-zero, amount of confidential information.21 As a consequence, if an at-

     tacker has access to enough aggregated data with sufficient detail and precision, then

     the attacker may be able to leverage information from each statistic in the aggregated

     data to reconstruct the individual-level records that were used to generate the pub-

     lished tables. This process is known as a “reconstruction attack,” and it adds a new

     degree of disclosure vulnerability against which statistical agencies must defend.

     While the statistical and computer science communities have been aware of this vul-

     nerability since 2003, only over the last few years have computing power and the so-

     phisticated numerical optimization software necessary to perform these types of

     reconstructions advanced enough to permit reconstruction attacks at any significant

     scale.

32. The risk of reconstruction and re-identification attacks is real and substantiated. The

     Census Bureau has been approached by Prof. Sweeney and others who claim that they

     have identified specific vulnerabilities in our standard disclosure avoidance method-

     ologies. 22 The vulnerabilities in the disclosure avoidance protections for the Census
     Bureau’s Survey of Income and Program Participation (SIPP) identified by Prof.

     Sweeney led the Census Bureau to immediately implement permanent changes to the




21Dinur, I. and Nissim, K. (2003) “Revealing Information while Preserving Privacy”
PODS, June 9-12, San Diego, CA. https://doi.org/10.1145/773153.773173.
22 McKenna, L. (2019b). “U.S. Census Bureau Reidentification Studies,” available at
https://www.census.gov/library/working-papers/2019/adrm/2019-04-Reidentifica-
tionStudies.html.




                                               14
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 16 of 122




      disclosure avoidance rules used for SIPP data, including increased noise infusion and

      delayed reporting of survey participants’ major life events. 23

33. Statistical releases do not all need to be of the same type, or contain the same data

      fields, to enable re-identification by reconstruction. For example, a 2015 interagency

      report published by the National Institute of Standards and Technology (NIST) writ-

      ten by my colleague Simson Garfinkel provided examples of using disparate data sets

      to reconstruct hidden underlying data. 24 Some of these examples are quoted here:

34. “The Netflix Prize: Narayanan and Shmatikov showed in 2008 that in many cases the

      set of movies that a person had watched could be used as an identifier. 25 Netflix had
      released a dataset of movies that some of its customers had watched and ranked as

      part of its “Netflix Prize” competition. Although there was [sic] no direct identifiers

      in the dataset, the researchers showed that a set of movies watched (especially less

      popular films, such as cult classics and foreign films) could frequently be used to

      match a user profile from the Netflix dataset to a single user profile in the Internet

      Movie Data Base (IMDB), which had not been de-identified and included user names,

      many of which were real names. The threat scenario is that by rating a few movies on

      IMDB, a person might inadvertently reveal all of the movies that they had watched,

      since the person’s IMDB profile could be linked with the Netflix Prize data.” 26 (em-

      phasis in original)


23   McKenna, L. (2019b). p. 2-3.
24Garfinkel, S. (2015) “De-Identification of Personal Information,” National Institute of
Standards and Technology, available at http://dx.doi.org/10.6028/NIST.IR.8053 at 26-
27.
25 Narayanan, A. and Shmatikov V. “Robust De-anonymization of Large Sparse Da-
tasets,” IEEE Symposium on Security and Privacy (2008): 111-125.

26   Garfinkel, S. (2015), p. 26-27.




                                               15
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 17 of 122




35. “Credit Card Transactions: Working with a collection of de-identified credit card trans-

      actions from a sample of 1.1 million people from an unnamed country, Montjoye et

      al. showed that four distinct points in space and time were sufficient to specify

      uniquely 90% of the individuals in their sample. 27 Lowering the geographical resolu-

      tion and binning transaction values (e.g., reporting a purchase of $14.86 as between

      $10.00 and $19.99) increased the number of points required.” 28

36. “Mobility Traces: Montjoye et al. showed that people and vehicles could be identified

      by their “mobility traces” (a record of locations and times that the person or vehicle

      visited). In their study, trace data from a sample of 1.5 million individuals was pro-

      cessed, with time values being generalized to the hour and spatial data generalized to

      the resolution provided by a cell phone system (typically 10-20 city blocks). 29 The re-
      searchers found that four randomly chosen observations of an individual putting

      them at a specific place and time was sufficient to uniquely identify 95% of the data

      subjects. 30 Space/time points for individuals can be collected from a variety of

      sources, including purchases with a credit card, a photograph, or Internet usage. A

      similar study performed by Ma et al. found that 30%-50% of individuals could be iden-

      tified with 10 pieces of side information. 31 The threat scenario is that a person who


27Montjoye, Y-A. et al. “Unique in the shopping mall: On the reidentifiability of credit
card metadata,” Science, 30 (January 2015) Vol 347, Issue 6221.
28   Garfinkel, S. (2015), p. 27.
29De Montjoye, Y. A., Hidalgo, C. A., Verleysen, M., & Blondel, V. D. (2013). Unique in
the crowd: The privacy bounds of human mobility. Scientific reports, 3(1).
30   Ibid., p. 1-5.
31C. Y. T. Ma, D. K. Y. Yau, N. K. Yip and N. S. V. Rao (2013) "Privacy Vulnerability of
Published Anonymous Mobility Traces," in IEEE/ACM Transactions on Networking,
vol. 21, no. 3, pp. 720-733, June 2013, doi: 10.1109/TNET.2012.2208983.




                                               16
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 18 of 122




      revealed five place/time pairs (perhaps by sending email from work and home at four

      times over the course of a month) would make it possible for an attacker to identify

      his or her entire mobility trace in a publicly released dataset. As above, the attacker

      would need to know that the target was in the data.” 32

37. The same general principles apply to census data. The difference between census data

      and the examples above is that census data can be combined in vastly more ways with

      other information because all the tables published from census data share basic stand-

      ardized identifiers including location, age, sex, race, ethnicity, and marital status.

      Even if each of these identifiers is not included in every table, their use and combina-

      tions across many different tables creates the disclosure risk. The Census Bureau un-

      derstood this emerging risk even before the 2010 Census. As field collection for the

      2010 Census was first beginning, the Census Bureau had already flagged the height-

      ened disclosure risk of releasing detailed block level population data, even with the

      2010 Census swapping mechanism in place. 33 After tracking this growing risk of re-
      construction and re-identification attacks for several years, the Census Bureau de-

      cided in 2015 to establish a new team to comprehensively evaluate the Census

      Bureau’s disclosure avoidance methods to determine if they were sufficient to protect

      against these disclosure risks. 34


32   Garfinkel, S. (2015), p. 27-28.

33During a January 2010 meeting of the Census Bureau’s Data Stewardship Executive
Policy (DSEP) Committee, the chair of the Disclosure Review Board voiced her concerns
about the 2010 Census swapping mechanism‘s ability to adequately protect future cen-
suses, noting specifically the challenge posed by ”continuing to release data at the block
level, as block populations continue to decrease (e.g., 40% of blocks in North Dakota have
only 1 household in them)” Based on this warning, DSEP decided that “the problem of
block population size and disclosure avoidance is real, and that it deserves attention in
the context of 2020 planning.“ DSEP Meeting Record, January 14, 2010. See Appendix C.

34   DSEP Meeting Record, February 5, 2015. See Appendix D.


                                               17
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 19 of 122




2010 CENSUS SIMULATED RECONSTRUCTION-ABETTED RE-IDENTIFICATION ATTACK

38. The results from the Census Bureau’s 2016-2019 research program on simulated re-

   construction-abetted re-identification attack were conclusive, indisputable, and

   alarming. Appendix B, attached to this declaration, provides an overview of that sim-

   ulation and the results. The bottom line is that our simulated attack showed that a

   conservative attack scenario using just 6 billion of the over 150 billion statistics re-

   leased in 2010 would allow an attacker to accurately re-identify at least 52 million 2010

   Census respondents (17% of the population) and the attacker would have a high de-

   gree of confidence in their results with minimal additional verification or field work.
   In a more pessimistic scenario, an attacker with access to higher quality commercial

   name and address data than those used in our simulated attack could accurately re-

   identify around 179 million Americans or around 58% of the population.

39. Emerging attack scenarios and our own internal simulated attacks show that were the

   Census Bureau to use the disclosure avoidance mechanism implemented for the 2010

   Census again for the 2020 Census, the results would be vulnerable to reconstruction

   and re-identification attacks because of the parameters of the swapping mechanism’s

   2010 implementation: an overall insufficient level of noise, the invariants preserved

   without noise, and the geographic and demographic detail of the published summary

   data. The Census Bureau can no longer rely on the swapping implementation used in

   2010 if it is to meet its obligations to protect respondent confidentiality under 13 U.S.

   Code §§ 8(b) & 9. Protecting against new technology-enabled re-identification attacks,

   while maintaining the high quality of the decennial census data products, requires the
   implementation of a disclosure avoidance mechanism that is better able to protect

   against these new, sophisticated vectors of attack.




                                            18
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 20 of 122




DISCLOSURE AVOIDANCE OPTIONS CONSIDERED FOR THE 2020 CENSUS

40. Faced with this compelling mathematical and empirical evidence of the inherent vul-

     nerability of the 2010 Census swapping mechanism to protect against reconstruction-

     abetted re-identification attacks, the Census Bureau began exploring the available

     data protection strategies that it could employ for the 2020 Census. The three methods

     the Census considered were Enhanced Data Swapping, Suppression, and Differential Pri-

     vacy.

41. The Census Bureau decided that differential privacy was the best tool after analyzing

     the various options through the lens of economics. Efficiently protecting privacy can
     be viewed as an economic problem because it involves the allocation of a scarce re-

     source—confidential information—between two competing uses: public data prod-

     ucts and privacy protection. If we produce more accuracy, we will have less privacy,

     and vice versa. And just like in the classic economic example of the trade-off between

     producing guns and butter, the tradeoff between privacy and accuracy can be ana-

     lyzed with a production possibility curve. Our empirical analysis showed that differ-

     ential privacy offered the most efficient trade-off between privacy and accuracy—our

     calculations showed that the efficiency of differential privacy dominated traditional

     methods. 35 In other words, regardless of the level of desired confidentiality, differen-

     tial privacy will always produce more accurate data than the alternative traditional

     methods considered by the Census Bureau.

42. Enhanced Data Swapping. Enhancing the data swapping mechanism used for the 2010

     Census in a manner sufficient to protect against emerging threats like reconstruction




35See Abowd, J. M., & Schmutte, I. M. (2019). An economic analysis of privacy protection
and statistical accuracy as social choices. American Economic Review, 109(1), 171-202.




                                              19
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 21 of 122




     attacks would have a significant, detrimental impact on data quality. With an esti-

     mated 57% of the population 36 known to be unique at the block level, a swapping

     mechanism that targets vulnerable households for swapping would require signifi-

     cantly higher rates of swapping than were used in 2010 to protect against a recon-

     struction attack. Implementing swapping in 2020 would also require abandoning the

     total population and voting-age population invariants that were used in 2010. There

     are two technical reasons for this. First, at swap rates sufficient to counter the recon-

     struction of microdata accurate enough to enable large-scale reidentification, it is im-

     possible to find enough paired households with the same number of persons and

     adults without searching well outside the neighborhood of the original household.

     Finding swap pairs was a challenge for some states even at the 2010 swap rate. Second,

     holding the total and adult populations invariant gives the attacker a huge reconstruc-

     tion advantage—exact record counts in each block for persons and adults. This ad-

     vantage vastly improves the accuracy of the reconstructed data. Even a small amount

     of uncertainty about the block location of an individual greatly expands the variability

     in the reconstructed microdata effectively reducing the chances of a correct linkage in

     a re-identification attack. If a block is known to contain exactly seven persons in the

     confidential data, then every feasible reconstructed version of those data will have

     exactly seven records in that block, meaning that the block identifier will be correct

     on every record of every feasible reconstructed database. But if the block population

     is reported with some random fluctuation around seven, then only by chance will the


36Fifty-seven percent of the 308,745,538 person records in the confidential 2010 Census
Edited File, the definitive source for all 2010 Census tabulations, were unique on their
block location, sex, age (in years), race (any combination of the 6 OMB-approved race
categories, 63 possibilities in all) and Hispanic/Latino ethnicity. This previously confi-
dential statistic was approved for publication with DRB clearance number CBDRB-FY21-
DSEP-003.




                                              20
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 22 of 122




     block identifier be correct in the reconstructed data. Compound this effect over

     8,000,000 blocks and the number of feasible reconstructions explodes exponentially.

     This is what provides the protection against re-identification from the reconstructed

     data. 37 Internal experiments also confirmed that increasing the swap rate from the

     level used in 2010 and removing the invariants on block-level population counts (to

     permit the increased level of swapping and protect against reconstruction attacks)

     would render the resulting data unusable for most data users.

43. Suppression. While the Census Bureau could use suppression to protect from a recon-

     struction attack, the resulting data would be only available at a very high level of

     generality. Today’s data users, including redistricters, rely on detailed block and tract-

     level data, which would not be available for many areas if the Census were to return

     to suppression to protect against modern attacks.

44. Differential Privacy. Differential privacy, first developed in 2006, is a framework for

     quantifying the precise disclosure risk associated with each incremental release from

     a confidential data source. 38 In turn, this allows an agency like the Census Bureau to
     quantify the precise amount of statistical noise required to protect privacy. This pre-

     cision allows the Census to calibrate and allocate precise amounts of statistical noise

     in a way that protects privacy while maintaining the overall statistical validity of the

     data.




37 Garfinkel, S., Abowd, J. M., & Martindale, C. (2018). Understanding Database Recon-
struction Attacks on Public Data: These attacks on statistical databases are no longer a
theoretical danger. Queue, 16(5), 28-53.
38Dwork, C., McSherry, F., Nissim, K., & Smith, A. (2006, March). Calibrating noise to
sensitivity in private data analysis. In Theory of cryptography conference (pp. 265-284).
Springer, Berlin, Heidelberg.




                                              21
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 23 of 122




45. The Census Bureau first began using differential privacy to protect its statistical data

     products in 2008, with the launch of its OnTheMap tool for employee commuting sta-

     tistics and its heavily used extension OnTheMap for Emergency Management. In the

     years since, the Census Bureau has also successfully used differential privacy in a

     number of other innovative statistical products, such as the Post-Secondary Employ-

     ment Outcomes and Veteran Employment Outcomes products. Differential privacy is

     also being used by many of the major technology firms, including Apple 39, Google,40

     Microsoft, 41 and Uber. 42 Other statistical agencies, such as the Statistics of Income Di-

     vision of the Internal Revenue Service, have also begun implementing differential pri-

     vacy. 43 Internationally, the Australian Bureau of Statistics, 44 the Office of National



39Differential
             Privacy Team. (2017). “Learning with Privacy at Scale.” Apple Machine
Learning Journal, 1(8).
40Erlingsson,U., V. Pihur, and A. Korolova. (2014). “RAPPOR: Randomized Aggregata-
ble Privacy-Preserving Ordinal Response.” Proceedings of the 2014 ACM SIGSAC Con-
ference on Computer and Communications Security - CCS ’14, 1054–1067.

 Ding, B., J. Kulkarni, and S. Yekhanin. (2017). “Collecting Telemetry Data Privately.”
41

Advances in Neural Information Processing Systems 30.
42Near, J. (2018) ”Differential Privacy at Scale: Uber and Berkeley Collaboration,” Enigma
2018 (January) USENIX Assoc. https://www.usenix.org/node/208168.

43Bowen, C. et al. (2020) “A Synthetic Supplemental Public-Use File of Low-Income In-
formation Return Data: Methodology, Utility, and Privacy Implications,” (July) Tax Pol-
icy      Center,         The       Brookings        and       Urban          Institutes.
https://www.urban.org/sites/default/files/publication/102547/a-synthetic-supple-
mental-public-use-file-of-low-income-information-return-data_2.pdf.
44
  Australian Bureau of Statistics, (2019) “Protecting the Confidentiality of Providers,”
January 2019, 1504.0 - Methodological News, https://www.abs.gov.au/aus-
stats/abs@.nsf/Previousproducts/1504.0Main%20Features9999Jan%202019?opendocu-
ment&tabname=Summary&prodno=1504.0&issue=Jan%202019&num=&view=,
accessed on March 31, 2021.



                                               22
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 24 of 122




     Statistics in the United Kingdom, 45 and Statistics Canada 46 explicitly recognize the

     threat from combining multiple statistical tabulations to re-identify respondent infor-

     mation and recommend output noise infusion systems, including differential privacy.

46. Faced with the alarming results of the simulated reconstruction attack, which indi-

     cated that the established swapping mechanism resulted in far less disclosure protec-

     tion than it was intended to provide, and considering the available alternatives, the

     Census Bureau’s Data Stewardship Executive Policy Committee (DSEP) 47 determined

     that the Census Bureau should proceed with the deployment and testing of differen-

     tial privacy for use in the 2020 Census given its obligations to produce high quality

     statistics from the decennial census while also protecting the confidentiality of re-

     spondents’ census records under 13 U.S. Code §§ 8(b) & 9. 48

45
   United Kingdom Office for National Statistics, (2021) “Policy on Protecting Confiden-
tiality in Tables of Birth and Death Statistics,” https://www.ons.gov.uk/methodol-
ogy/methodologytopicsandstatisticalconcepts/disclosurecontrol/policyonprotectingco
nfidentialityintablesofbirthanddeathstatistics#annex-a-understanding-the-legal-and-
policy-framework, accessed on March 31, 2021.
46
  Statistics Canada, (2021) “A Brief Survey of Privacy Preserving Technologies,” March
2021, Data Science Network for the Federal Public Service,
https://www.statcan.gc.ca/eng/data-science/network/privacy-preserving, accessed
on March 31, 2021.
47The Data Stewardship Executive Policy Committee (DSEP) is a committee chaired by
the Deputy Director/Chief Operating Officer and composed of career senior executives
with expertise in confidentiality practice, the uses of Census Bureau data, and policy.
DSEP is the parent organization for the Disclosure Review Board (DRB), which reviews
and approves individual data releases to ensure that no confidential data is released.
48On May 10-11, 2017 DSEP decided that “any request for disclosure avoidance of pro-
posed publications for the 2020 Census be routed to the 2020 DAS team before going to
the DRB” meaning that all 2020 Census publications would be subject to differential pri-
vacy. See Appendices E and F. On February 15, 2018 DSEP suspended publication of “all
proposed tables in Summary File 1 and Summary File 2 for the 2020 Census at the block,
block-group, tract, and county level except for the PL94-171 tables, as announced in Fed-
eral Register Notice 170824806–7806–01…” acknowledging that “…these data in many



                                             23
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 25 of 122




47. The best disclosure avoidance option that offers a solution capable of addressing the

   new risks of reconstruction-abetted re-identification attacks, while preserving the fit-

   ness-for-use of the resulting data for the important governmental and societal uses of

   census data, is differential privacy. I have summarized here what I consider to be the

   most important reasons that the Census Bureau decided to adopt differential privacy.

48. Disclosure avoidance must be proactive. The fundamental objective of disclosure

   avoidance protections is to proactively prevent disclosures. Just like corporations are

   not expected to wait until they have suffered a major data breach before upgrading

   their IT security systems to protect against known threats, statistical agencies should

   not wait until they suffer a confirmed breach before improving their disclosure avoid-

   ance protections to account for known threats. The expectation, for both IT security

   and disclosure avoidance, is to remain vigilant about emerging threats and risks, and

   to take appropriate action before those risks lead to a breach.

49. The privacy risk landscape has fundamentally changed since 2010. Traditional

   methods of assessing disclosure risk rely on knowing what tools and resources an

   attacker might leverage to undermine confidentiality protections. These tools, how-

   ever, are ever evolving. Over the last decade, technological advances have made pow-

   erful cloud computing environments, with sophisticated optimization algorithms


cases were accurate to a level that was not supported by the actual uses of those data, and
such an approach is simply untenable in a formally private system.” DSEP further de-
cided that “SF1 and SF2 will be rebuilt based on use cases.” See Appendix G. In parallel
with these decisions by DSEP, the disclosure risks identified by the preliminary results
of the simulated reconstruction attack also led to this issue being added to the Census
Bureau’s risk management portfolio. On April 17, 2017 the risk of reconstruction attacks
was proposed for inclusion in the Research and Methodology Directorate’s risk registry.
On September 12, 2017 it was escalated and included on the Enterprise-level Risk register.
Finally, on January 30, 2018, it was further escalated to the Enterprise-level Issue register,
with the development and use of the 2020 Census Disclosure Avoidance System as an
identified resolution action to be taken. .




                                             24
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 26 of 122




     capable of performing large-scale attacks, cheap and easily available. While these

     tools were not yet a viable attack model in 2010, they certainly represent a credible

     threat today. 49

50. Internal research has conclusively proven the fundamental vulnerabilities of the

     2010 swapping methodology. The Census Bureau has performed extensive empirical

     analysis of the disclosure risk inherent to the 2010 Census swapping methodology as

     detailed in Appendix B. No technique can produce usable data with absolutely zero

     risk of re-identification, but the re-identification rates from our internal experiments

     on the 2010 Census swapping methodology are orders of magnitude higher than what

     they were intended to be. The privacy threat landscape has evolved over the last dec-

     ade and compels the Census Bureau to adapt its protections accordingly.

51. The Census Bureau determined that differential privacy was the only method that

     could adequately protect the data while preserving the value of census data prod-

     ucts. When our internal research demonstrated the vulnerabilities of the swapping

     mechanism used for the 2010 Census, we considered a range of options for the 2020

     Census. The three leading options were differential privacy, an enhanced version of

     data swapping, and a return to whole-table suppression. But to achieve the necessary

     level of privacy protection, both enhanced data swapping and suppression had se-

     verely deleterious effects on data quality and availability. With its enhanced privacy

     protections and precision control over the tuning of privacy/accuracy tradeoff, the

     Census Bureau determined that differential privacy was the only viable solution for

     the 2020 Census.


49DSEP drew this conclusion from the simulated reconstruction-abetted re-identification
attack in Appendix B. The Office of National Statistics reached the same conclusion in its
2018 “Privacy and data confidentiality methods: a Data and Analysis Method Review
(DAMR)” at Privacy and data confidentiality methods: a Data and Analysis Method Re-
view (DAMR) – GSS (civilservice.gov.uk) (cited on April 10, 2021).


                                              25
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 27 of 122




52. Differential privacy can be fine-tuned to strike a balance between privacy and ac-

     curacy. DSEP made the preliminary decision to pursue differential privacy on May

     10-11, 2017. Since that decision was announced, the Census Bureau has worked ex-

     tensively with our advisory committees, federal agency partners, American Indian

     and Alaska Native tribal leaders, the Committee on National Statistics, professional

     associations, data user groups, and many others at the national, state, and local levels

     to understand how they use decennial census data and to ensure that our implemen-

     tation of differential privacy will preserve the value of the decennial census as a na-

     tional resource. The Census also released sets of demonstrative data to allow the

     public and end-users to provide feedback that allowed us to fine-tune and tweak how

     we will ultimately implement differential privacy. 50

53. The need to modernize our privacy protections has been confirmed by external ex-

     perts. The Census Bureau’s ongoing partnerships with scientific and academic ex-

     perts from around the country helped us conduct the internal evaluation of the

     disclosure risk of the 2010 Census swapping methodology and confirmed the need to

     modernize our privacy protections. To supplement this ongoing work and to get ex-

     ternal expert confirmation of the conclusions that we have drawn from it, the Census

     Bureau also commissioned an independent expert review by JASON, an independent

     group of elite scientists that advise the federal government on science and technology.

     The JASON report confirmed our findings regarding the re-identification risk inher-

     ent to the 2010 Census swapping methodology. 51

50U.S. Census Bureau “Developing the DAS: Demonstration Data and Progress Metrics”
https://www.census.gov/programs-surveys/decennial-census/2020-census/plan-
ning-management/2020-census-data-products/2020-das-development.html.
51JASON (2020). “Formal Privacy Methods for the 2020 Census” JASON Report JSR-19-
2F. https://www2.census.gov/programs-surveys/decennial/2020/program-manage-
ment/planning-docs/privacy-methods-2020-census.pdf.




                                              26
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 28 of 122




54. Differential Privacy can produce highly accurate data. One key benefit of differential

     privacy is the ability to fine-tune privacy and accuracy. The next iteration of demon-

     stration data will establish that differential privacy protections can produce extremely

     accurate redistricting data. While the full April 2021 Demonstration Data Product52

     and supporting metrics will be released by April 30, 2021, I can provide a high-level

     summary of key metrics: 53

     •   Total populations for counties have an average error of +/- 5 persons (reflecting a
         mean absolute percent error of 0.04% of the counties’ population) as noise from
         differential privacy. 54 This is extremely accurate considering that if we simulate
         the errors in census counts as estimates of the true population, then the average
         county-level estimation uncertainty of the census is +/- 960 persons (averaging
         1.6% of the county census counts). 55




52The April 2021 demonstration data uses a global privacy-loss budget of 10.3 with a very
substantial proportion allocated to detailed race and ethnicity statistics at the block and
block group levels.
53Statistics for the April 2021 Demonstration Data Product are preliminary, based on the
internal research version. The production version will be used for the detailed summary
statistics when they are posted on census.gov.
54The statistics are the mean absolute error and the mean absolute percentage error in
county population comparing the April 2021 Demonstration Data Product to the data
released in the 2010 Summary File 1.
55The inherent error in the census counts as estimates of the true population can be sim-
ulated using data-defined person and correct-enumeration rates from coverage measure-
ment estimates, in this case from the most recent decennial census in 2010. (See Mule, T.
”2010 Census Coverage Measurement Estimation Report: Summary of Estimates of Cov-
erage for Persons in the United States”, Report G-10, g01.pdf (census.gov). Table 3, in
particular.) An alternative modeling perspective simulates the natural variation of census
population estimates using the natural variation in census estimates due to erroneous
enumerations and other sources of error inherent in the Census. For county populations



                                                 27
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 29 of 122




     •   At the block level the differentially private data have an average population error

         of +/- 3 persons, which includes both housing unit and group quarters popula-

         tions. Compare that with the simulated error inherent in the census which puts the

         average error uncertainty of block population counts at +/- 6 people. 56

55. The April 2021 demonstration data show no meaningful bias in the statistics for

     racial and ethnic minorities even in very small population geographies like Federal

     American Indian Reservations. The data permit assessment of the largest OMB-

     designated race and ethnicity group in each geography—the classification used by the

     Department of Justice for Voting Rights Act scrutiny—with a precision of 99.5% con-

     fidence in variations of +/- 5 percentage points for off-spine geographies as small as

     500 persons, approximately the minimum voting district size in the redistricting plans

     that the Department of Justice provided as examples.

56. The accuracy of differential privacy increases at higher levels of geography, even

     for arbitrary geographic areas like Congressional and legislative districts. The Cen-

     sus Bureau designed its implementation of differential privacy to increase accuracy



this natural variation is about +/- 120 persons (0.3% of population), also based on cover-
age data from the 2010 Census. As with all simulation estimates, there is sensitivity to the
assumptions. The reported statistics are the mean absolute error and the mean absolute
percentage error. Differentially private statistics include both the housing unit and group
quarters populations. Simulations exclude the group quarters population because there
are no coverage estimates for that group.

56The simulation of the natural variation of census block-level populations is +/- 1.5 per-
sons, which excludes the group quarters population because there are no coverage esti-
mates for that group. As with all simulation estimates, there is sensitivity to the
assumptions. The reported statistics are the mean absolute errors. Mean absolute per-
centage errors are not useful statistics for block populations because more than 2,000,000
blocks with positive housing units have populations between 0 and 9. Differentially pri-
vate statistics include both the housing unit and group quarters populations. Simulations
exclude the group quarters population because there are no coverage estimates for that
group.


                                             28
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 30 of 122




  as blocks are aggregated into larger geographic areas like neighborhoods, voting dis-

  tricts, towns, and other places. Rather than infusing noise at the block level and ag-

  gregating upwards, which would cause error to compound at larger geographic

  levels, the Disclosure Avoidance System’s TopDown Algorithm (TDA) takes the op-

  posite approach. Starting at the national level, the algorithm establishes very precise

  (but still privacy-protected) tabulations for all characteristics at the national level, then

  works its way down the geographic hierarchy, ensuring that all of the geographic en-

  tities at each level (e.g., the Census tracts within a county) add up precisely to the

  established characteristics of the level above (e.g., the county). This approach limits

  the distortions that can arise from noise infusion and ensures the reliability of statistics

  as the underlying size of the population increases. Plaintiffs argue that “the Novem-

  ber 2020 demonstration data also skewed the 2010 tabulations enough to create a pop-

  ulation deviation in Alabama’s Congressional districts on a level that courts have

  found in other contexts to violate voters’ equal population rights,” with districts los-

  ing up to 73 individuals or gaining 206 individuals over reported values. While this

  may have been true for the November 2020 Demonstration Data Product, this is not

  true for the Demonstration Data Product that will be produced by the end of April.

  In the April 2021 Demonstration Data Product, Congressional districts as drawn in

  2010 have a mean absolute percentage error of 0.06%. If the Congressional districts

  had been drawn using the April 2021 Demonstration Data Product, their statistical

  composition for the purposes of Voting Rights Act scrutiny would not be affected.

  Even for state legislative districts, which had average sizes of 159,000 (upper cham-

  bers) and 64,000 (lower chamber), the mean absolute percentage errors are 0.09% (up-

  per chambers) and 0.16% (lower chambers), respectively. Such errors are trivial and

  imply that the difference between districts drawn from the April 2021 Demonstration

  Data Product and those drawn from the original 2010 P.L. 94-171 Redistricting Data

  Summary File would be statistically and practically imperceptible. Most importantly


                                             29
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 31 of 122




   for the redistricting use case, the TDA, when properly tuned, ensures that redistricters can

   remain confident in the accuracy of the population counts and demographic characteristics of

   the voting districts they draw, despite the noise in the individual building blocks.

IMPLEMENTING DIFFERENTIAL PRIVACY FOR THE 2020 CENSUS

57. Census announced that it planned to use Differential Privacy for the 2020 Census in a

   few different venues: (1) August 3, 2018, 2020 Census Program Management Review;

   (2) December 6, 2018, Census Scientific Advisory Committee Meeting; and (3) May 2,
   2019, Census National Advisory Committee meeting.

58. The Bureau has engaged in a years-long campaign to educate the user community

   and solicit their views about how differential privacy should be implemented. Census

   Bureau staff have made hundreds of public presentations, held dozens of webinars,

   held formal consultations with American Indian and Alaska Native tribal leaders, cre-

   ated an extensive website with plain English blog posts, and conducted regular out-

   reach with dozens of stakeholder groups.             We have made presentations to our

   scientific advisory committees and provided substantial information to oversight en-

   tities such as the Government Accountability Office and the Office of the Inspector

   General.

59. Part of the Bureau’s effort to inform the public and solicit feedback involved releasing

   a series of Demonstration Data Products. There are many different ways to imple-

   ment differentially private disclosure avoidance mechanisms, and the design and pa-

   rameters of these mechanisms can substantially impact the fitness-for-use of the

   resulting data. The Census Bureau’s TopDown Algorithm (TDA) was specifically de-

   signed to address the reconstruction-abetted re-identification vulnerability risks,

   while allowing the Bureau to tune the accuracy of the statistics to ensure fitness-for-

   use.




                                                30
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 32 of 122




60. To date, the Census Bureau has released four sets of Demonstration Data Products (in

     October 2019, May 2020, September 2020, and November 2020). The Census Bureau

     has received substantial, actionable feedback after each release that has contributed to

     the system’s design and optimization.

61. All four of these demonstration products used a lower privacy-loss budget than we

     anticipate using for the final 2020 Census data—that is, these demonstration data were

     purposefully “tuned” to privacy and not “tuned” for producing highly accurate re-

     districting data. We held the privacy-loss budget roughly the same across these four

     releases to allow us to compare effects of incremental improvements in the system.

     After each release, these demonstration files enabled data users to help the Census

     Bureau identify areas where the algorithm needed to be tuned to meet their specific

     use cases. While the Census Bureau has not yet set the final privacy-loss budget, we

     have been clear that all the demonstration data released to date have used a lower

     privacy-loss budget (more privacy, less accuracy) than will be selected for the final

     production run of the redistricting data. 57

62. This degree of transparency into the design and implementation of a disclosure avoid-

     ance methodology is unprecedented in the federal government. The Census Bureau

     has submitted its differential privacy mechanisms, programming code, and system

     architecture to thorough outside peer review. We have also committed to publicly

     releasing the entire production code base and full suite of implementation settings

     and parameters. Many traditional disclosure avoidance methods, most notably swap-

     ping techniques, must be implemented in a “black box.” Implementation parameters

     for these legacy disclosure avoidance methods, especially swapping rates, are often




57Most recently on February 23, 2021 in The Road Ahead: Upcoming Disclosure Avoid-
ance System Milestones (govdelivery.com).


                                              31
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 33 of 122




   some of the most tightly guarded secrets that the Census Bureau protects. But differ-

   ential privacy does not rely on the obfuscation of its implementation as a means of

   protecting the data. The Census Bureau’s transparency will allow any interested party

   to review exactly how the algorithm was applied to the 2020 Census data, and to in-

   dependently verify that there was no improper or partisan manipulation of the data.

INVARIANTS ARE NOT REQUIRED FOR ACCURACY.

63. Invariants—or data held constant when applying differential privacy—introduce pri-

   vacy risks and are not necessary to ensure accuracy. Invariants were not well under-
   stood either theoretically or empirically in 2016 when the Census Bureau began its

   research on differential privacy for decennial census data, but we now understand

   that invariants defeat the privacy protections and must be limited in order to protect

   the integrity of the system as a whole. Unlike traditional approaches to disclosure

   avoidance, differentially private noise infusion offers quantifiable and provable pri-

   vacy guarantees. These guarantees, reflected in the global privacy-loss budget and its

   allocation to each statistic, serve as a promise to data subjects that there is an inviolable

   upper bound to the risk that an attacker can learn or infer something about those data

   subjects through publicly released data products. While that upper bound is ulti-

   mately a policy decision, and may be low or high depending on the balancing of the

   countervailing obligations to produce accurate data and to protect respondent confi-

   dentiality, the level of the global privacy-loss budget is central to the ability of the

   approach to protect the data. Invariants are, by their very nature, the equivalent of

   assigning infinite privacy-loss budget to particular statistics, which fundamentally vi-

   olates the central promise of differentially private solutions to controlling disclosure

   risk. By excluding the accuracy of invariant data elements from the control of the pri-

   vacy-loss budget, invariants exclude the disclosure risk and potential inferences that

   can be drawn from those data elements from the formal privacy guarantees. Thus,



                                              32
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 34 of 122




   instead of being able to promise data subjects that the publication of data products

   will limit an attacker to being able to infer, at most, a certain amount about them (with

   that amount being determined by the size of the privacy-loss budget and its allocation

   to each characteristic), the inclusion of one or more invariants fundamentally excludes

   attacker inferences about the invariant characteristic(s) from the very nature of that

   promise. The qualifications and exclusions to the privacy guarantee weaken the

   strength of the approach and make communicating the resulting level of protection

   substantially more difficult. This is the reason that DSEP removed the block-level

   invariant on population and voting-age population. Below the state level, DSEP only

   authorized block-level invariants that were necessary to conduct the field operations

   of the 2020 Census: housing unit address counts, and occupied group quarters ad-

   dress counts and types. As noted above, if the block population is reported with some

   random fluctuation around the confidential value, then only by chance will the block

   identifier be correct in any potential reconstructed microdata. Compound this effect

   over 8,000,000 blocks and the number of feasible reconstructions explodes exponen-

   tially. This is what provides the protection against re-identification from the recon-

   structed data.

64. Invariants are not required to improve the accuracy of any statistic processed by dif-

   ferential privacy. Assigning sufficiently high (but not infinite) privacy-loss budget to

   any statistic can ensure perfect accuracy for that statistic while still allowing the re-

   sulting privacy-loss to be communicated in the privacy guarantee. For example, the

   state-level population of the American Indian and Alaska Native tribal areas has been

   given sufficient privacy-loss budget to ensure that those populations are presented

   accurate to the number of persons in the units column; the mean absolute error is 1

   person, essentially invariant and the same precision as the state populations them-

   selves. But this solution still requires balancing accuracy and privacy-loss overall. All

   characteristics cannot have large privacy-loss budget allocations at every geographic


                                            33
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 35 of 122




   level. If they did, the published tables would be exact images of the confidential data

   and subject to the same vulnerability as the 2010 Census.

65. The forthcoming April 2021 Demonstration Data Product illustrates this tradeoff.

   These new demonstration data use a global privacy-loss budget for persons of 10.3,

   which is much larger than the 4.0 budget used in the earlier releases but is still allo-

   cated in a manner that provides a level of protection for every census record and every

   published characteristic. The April 2021 demonstration data also fully satisfy a tightly

   specified set of accuracy criteria specialized to the redisticting use case. Specifically,

   populations, voting-age populations, and the proportion of the largest OMB-

   designated race and ethnicity groups are all reliable for redistricting and Voting

   Rights Act scrutiny in arbitrary contiguous block aggregates for both on-spine and

   off-spine political and legal entities. Because new districts cannot be drawn before

   the 2020 P.L. 94-171 Redistricting Data Summary File is released, counties, block

   groups, minor civil divisions, incorporated places, and Census-designated places

   were all used as on- and off-spine geographic entities for tuning purposes.

66. In the April 2021 Demonstration Data Product, all the targeted small population sta-

   tistics for race and ethnic groups are far more accurate than in previous demonstration

   data products, even though no additional invariants were used. The gain in accuracy

   is entirely due to dedicating more of the privacy-loss budget to the block- and block

   group-level statistical tables and carefully specifying the differentially private meas-

   urements to target the OMB-designated race and ethnicity groups. Biases in the tribal

   areas’ race and ethnicity data were also greatly reduced.

67. The Census Bureau has received substantial feedback from our data user community

   highlighting distortions that were present in the early versions of our demonstration

   data, particularly in the version released in October 2019. Based on that feedback, the

   Census Bureau has identified and corrected the algorithmic sources of those distor-

   tions. As these measures of accuracy and bias show, any residual impact of the types


                                            34
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 36 of 122




     of systematic bias observed in the early demonstration data will be negligible and well

     within the normal variance and total error typical for a census.

PROCESS AND TIMELINE MOVING FORWARD

68. The operational delays caused by the global COVID-19 pandemic, and the resulting

     processing schedule changes for production of the redistricting data product shifted

     the milestone dates for all the systems necessary to produce the data. While the 2020

     Census Disclosure Avoidance System is fully operational, and has already passed the

     Test Readiness Review (TRR) and Production Readiness Review (PRR) milestones on
     schedule, we have taken advantage of the additional time before the May 20, 2021

     Operational Readiness Review (ORR) to perform additional optimization and testing

     of the system, and to engage in another round of data user evaluation and feedback.

69. The Census Bureau will release another demonstration product by April 30, 2021 us-

     ing a higher privacy-loss budget (more accuracy) that better approximates the final

     privacy-loss budget that will likely be selected for the redistricting data product.

     These new demonstration data will also reflect system design changes that have been

     made since the last demonstration data release, along with tuning and optimization

     of the system that have been done specifically to prioritize population count accuracy

     and the ability to identify majority-minority districts. 58 The new release will give users

     yet another opportunity to let the Census know specifically where the data are (or are

     not yet) sufficiently accurate to meet their requirements.

70. On March 25, 2021, DSEP approved the privacy-loss budget to be used for the next

     demonstration product. This privacy-loss budget reflects empirical analysis of over


58Users will be able to see the difference between algorithmic improvements and greater
privacy-loss budget. At the same time as the main April 2021 Demonstration Data Prod-
uct is released, the Census Bureau will also release demonstration data using exactly the
same software implementation but setting the global privacy-loss budget to 4.0 for per-
sons, as it was in the four previous demonstration data products.


                                               35
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 37 of 122




   600 full-scale runs of the Disclosure Avoidance System using 2010 Census data. The

   Census evaluated these experimental runs using accuracy and fitness-for-use criteria

   for the redistricting use case informed by the extensive feedback we have received

   from the redistricting community and the Civil Rights Division at the U.S. Depart-

   ment of Justice. Based on this feedback, the privacy-loss budget for the final demon-

   stration product is set to ensure the accuracy of racial demographics for voting

   districts as small as 500 individuals. With this tuning, the proportion of the largest

   racial group within even those small state/local voting districts of 500 individuals will

   be accurate to within five percentage points of the enumerated value at least 95% of

   the time. As voting district population size increases to any sort of reasonably antici-

   pated legislative district, the error will be miniscule. For example, Congressional and

   state legislature districts will have significantly higher accuracy for population counts

   and voting age population counts.

71. Following the release of the new demonstration data, data users and stakeholders will

   have about a month to submit additional feedback on their analysis and assessment

   of these data, before DSEP, in early June 2021, sets the privacy-loss budget and system

   parameters for the production run of the redistricting data product.

72. The production run for creating the Microdata Detail File (the internal name for the

   file that contains the privacy-protected data) is scheduled to occur between June 26

   and July 18, 2021. This roughly three-week period is similar to the period required to

   implement disclosure avoidance in prior censuses and is not the cause of the delay in

   the delivery of the redistricting data.

73. As discussed in more detail below, any court-ordered change in the Census Bureau’s

   implementation of disclosure avoidance would add significant time to this schedule.




                                             36
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 38 of 122




BRYAN AND BARBER DECLARATIONS

74. Although I cannot set out all my observations and disagreements with the declara-

   tions of Dr. Michael Barber and Mr. Thomas Bryan in this declaration, I want to iden-

   tify some key areas of dispute.

75. Dr. Barber’s expert report does not adequately account for the fact that the Census

   Bureau’s demonstration data products had a privacy-loss budget significantly lower

   than the expected budget that will be set for the 2020 Census. As I explained above,

   we purposefully set the budget lower than ones most likely to be finally chosen (set

   to favor privacy over accuracy), so that we could isolate the distortions and demon-
   strate the effectiveness of various methodological modifications. One cannot draw

   conclusions about the accuracy of the data the Census Bureau will release for the 2020

   Census based on these demonstration products.

76. Dr. Barber is premature in drawing conclusions about the accuracy of the 2020 redis-

   tricting data before the Census Bureau has set a final privacy-loss budget, and he is

   further incorrect in opining on the accuracy of differential privacy without consider-

   ing the relative error of alternatives. Dr. Barber focuses most of his report on the pos-

   sible quality concerns of differentially private 2020 Census data releases with no

   attention to (1) the demonstrated privacy risks of a 2020 Census protected by legacy

   methods and (2) the accuracy of alternatives to differential privacy including en-

   hanced swapping or suppression. As I show in this declaration, all disclosure avoid-

   ance systems trade-off accuracy for confidentiality protection. They must be

   compared to each other. Releasing the redistricting data without disclosure avoidance
   procedures—tabulating the Census Edited File directly—is not an option and was not

   done for the 1990, 2000, or 2010 Censuses.

77. Dr. Barber relies on external studies that draw incorrect conclusions and use early

   demonstration data products. In his declaration, Dr. Barber quotes Santos-Lozada, et

   al. (2020) on page 14 by saying that “[i]nfusing noise in the data, in comparison to the


                                            37
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 39 of 122




     current disclosure avoidance system, will produce inaccurate patterns of demo-

     graphic change with higher levels of error found in the calculations for non-Hispanic

     blacks and Hispanics. At the same time, these counts are bound to impact post-2020

     districting for both federal and state elections, as well as evaluations of that redistrict-

     ing. . . .[T]hese changes in population counts will affect understandings of health dis-

     parities in the nation, leading to overestimates of population-level health metrics of

     minority populations in smaller areas and underestimates of mortality levels in more

     populated ones.” The Santos-Lozada et al. paper uses the October 2019 Demonstra-

     tion Data Product. Therefore, its conclusions are only applicable to the state of the

     algorithms and the overall privacy-loss budget used for that early release. Those were

     neither the final algorithms nor the final privacy-loss budget. I informed the editors

     of the Proceedings of the National Academy of Sciences of these defects during the

     peer-review process. I strongly recommended that the word “will” in the title be

     changed to “may” for these reasons. There is nothing statistically incorrect in the pa-

     per except for the general failure of these demographers to account for estimation er-

     ror due to disclosure avoidance when doing their statistical analyses as I have noted

     in my own scholarly work 59 and other statisticians and computer scientists have also

     noted. 60 The fatal error in the Santos-Lozada et al. paper is drawing conclusions from

     preliminary data generated by an obsolete version of the 2020 Census DAS using ob-

     solete settings for the privacy-loss budget and its allocation. Those conclusions are

     wrong and so, by extension, are those of Dr. Barber.


59 Abowd, John M. and Ian Schmutte “Economic Analysis and Statistical Disclosure Lim-
itation” Brookings Panel on Economic Activity (Spring 2015): 221-267. [download article and
discussion, open access] [download preprint].
60Wasserman L. and S. Zhou “A Statistical Framework for Differential Privacy,” Journal
of the American Statistical Association, Vol. 105, No. 489 (2010):375-389,
DOI: 10.1198/jasa.2009.tm08651.


                                               38
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 40 of 122




78. Dr. Barber’s conclusions do not take into account that if the Census Bureau were

   forced to hold the number of people in housing units invariant at the block level, that

   would, in turn, require adding more noise and error to the demographic characteris-

   tics of those individuals in an effort to offset what amounts to assigning block-level

   populations an infinite privacy-loss budget. As I show in my declaration, doing so is

   unnecessary and harmful to both accuracy and confidentiality protection. The correct

   procedure is to set accuracy targets for meaningful aggregations then tune the disclo-

   sure avoidance procedures to meet them. This procedure is transparent when using

   differential privacy, but it was also done for the 2010 swapping system albeit in

   memos that are also protected by 13 U.S. Code §§ 8(b) & 9.

79. Furthermore, Dr. Barber’s work draws incorrect conclusions about biases in rural ar-

   eas and for specific small populations. In his declaration, Dr. Barber states on page 13

   that “[p]laces with fewer people (rural locations) and areas with smaller, distinctive

   populations (minority communities) are more likely to be impacted since these are the

   places where identification is more concerning, and the application of statistical noise

   is more likely to have a larger impact on the summary statistics derived from the al-

   tered data.” He concludes on pages 13 and 14 that “...the process of differential pri-

   vacy is not applied equally across the entire population. Places with fewer people

   (rural locations) and areas with smaller, distinctive populations (minority communi-

   ties) are more likely to be impacted since these are the places where identification is

   more concerning, and the application of statistical noise is more likely to have a larger

   impact on the summary statistics derived from the altered data.” This conclusion is

   incorrect. His analysis should say that the privacy-loss of the respondents in these

   small areas is being treated equally and identically to the privacy-loss of the respond-

   ents in large population areas; that is, every single respondent gets the full privacy

   protection afforded by the DAS—unlike the 2010 system, which only tried to protect

   certain households. To properly compare urban/rural statistics before and after the


                                            39
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 41 of 122




     application of disclosure avoidance, regardless of the system, the full algorithm as-

     signing rural/urban status must be used on both the privacy-protected and confiden-

     tial data. Dr. Barber has not done this.

80. Dr. Barber’s work makes incorrect assertions about the non-negativity constraint. In

     his declaration, Dr. Barber cites Riper, Kugler, and Ruggles (2020) on page 13 stating

     that “[t]he non-negativity constraint requires that every cell in the final detailed his-

     togram be non-negative. As described above, many of the cells in the noisy household

     histograms will be negative, especially for geographic units with smaller numbers of

     households. Returning these cells to zero effectively adds households to these small

     places, resulting in positive bias.” This point is not an accurate description of how

     non-negativity is being handled in the post-processing of the noisy histogram. The

     analysis should say that negative values are not simply being returned to zero, but

     that all blocks with housing units are used to estimate the population counts subject

     to a non-negativity constraint on the solutions. That is, negative values are not

     “[r]eturning to zero,” the entire 2,016 element matrix (for the redistricting data) is

     smoothed to a consistent, non-negative matrix for each of the 8,000,000 blocks, 275,000

     block groups, 75,000 tracts, 3,143 counties, 51 states (including DC), and the U.S. sim-

     ultaneously. 61 At the block-level, there are expected to be an average of only 40 people

     represented across the 2,016 cells. This is the inherent sparsity that any disclosure

     avoidance system must address. Dr. Barber claims on page 13 that “[t]he combination

     of the non-negativity constraint and population invariants consistently leads to bias

     increasing counts of small subgroups and small geographic units and decreasing

     counts of larger subgroups and geographic units.” While the statement is correct in


61 The matrix is 2,016 elements rather than 252 because there are eight elements in the
Group Quarters Table P5 (seven group quarter types and “not a group quarters”) that
also interact with the other categories. The number of geographic entities at each level is
based on approximate values for 2020 tabulation geographies.


                                                40
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 42 of 122




   principle, the magnitudes shown in his report are not representative of the final re-

   districting data product. At the levels of privacy-loss budget used for the forthcoming

   April 2021 Demonstration Data Product, the consequences of the non-negativity con-

   straint were tightly controlled for population areas of at least 500 total persons. The

   remaining variation in block-level statistics, including small biases, is required to pro-

   tect locational privacy and deliver consistent data. It is well within the inherent vari-

   ability of block-level census data, as shown in my declaration.

81. Dr. Barber argues that the amount of error observed in the demonstration files indi-

   cates that differential privacy cannot produce data sufficient for important use cases.

   Mr. Barber’s focus on the percentage of blocks in the demonstration data that differ at

   all from the official 2010 Census data (even if that difference represents the addition

   or subtraction of a single individual from the block) ignores two important points.

   First, the entire objective of our implementation of differential privacy is to infuse

   sufficient noise in block-level data to protect against reconstruction-abetted re-identi-

   fication attacks while ensuring that when those blocks are aggregated into larger ge-

   ographies of interest (voting districts, towns, etc.) those relative errors diminish and

   the accuracy of the tabulations improves. Second, the overall accuracy of the data is a

   direct consequence of the global privacy-loss budget selected and how it is allocated.

   The demonstration data used by both Dr. Barber and Mr. Bryan for their analyses,

   which use a substantially lower privacy-loss budgets than will be used for the final

   2020 Census data products, can therefore be expected to be substantially “noisier”

   than the final data will be. Examples of noise levels in the April 2021 Demonstration

   Data Product provided in my report and verifiable when those data are released later

   this month confirm my claims.

82. Mr. Bryan assesses the accuracy of the four Demonstration Data Products (October

   2019, May 2020, September 2020 and November 2020) using the percent of blocks with

   any change at all (pp. 9-13) or percentage errors (pp. 16-19). Both sets of analyses are


                                            41
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 43 of 122




  based on obsolete versions of the DAS, but they also make serious errors that will still

  be salient when he uses the April 2021 Demonstration Data Product. The DAS was

  designed to control the error in counts, not percentages. The basic tables in the P.L.

  94-171 Redistricting Data Summary File are counts of resident persons living in spe-

  cific geographies who have features chosen from the following taxonomy {any age,

  voting age}, {Hispanic/Latino, not Hispanic/Latino}, and any combination of {Afro-

  American/Black, American Indian/Alaska Native, Asian, Native Hawai’ian/Pacific

  Islander, White, Some other race} except “none.” The specific aggregate geographies

  available in the data product are all built from census blocks, but it is the counts of

  persons in those aggregate geographies, including voting districts, not the block

  counts themselves that must be accurate enough to be fit for redistricting. Block-level

  errors, whether in counts or percentages, are irrelevant except to the extent that they

  are not controlled in larger-population geographies. In 2010, the average population

  in a block was 28 and the average population in an occupied block was 49. Any block-

  level variation in one of the 2,016 cells of the redistricting data for total populations

  this small is going to appear as a “large” percentage error. Indeed, most of those sta-

  tistics have a base of zero, making percentage variation undefined and meaningless.

  The DAS must introduce noise into the block-level data to achieve any confidentiality

  protection at all. This statement is also true for the systems that were used in the 1970

  to 2010 Census. The noise from suppression (1970, 1980) is counts that are simply not

  reported at the block level. The noise from blank and impute (1990) is due to the im-

  putation modeling. The noise from swapping (2000, 2010) is due the exchange of ge-

  ographic identifiers across blocks. All confidentiality protection applied to block-level

  redistricting data produces errors of the sort described by Mr. Bryan. Furthermore,

  many of the supposed DAS errors in Mr. Bryan’s analysis cancel out when blocks are

  aggregated into larger-population geographies like block groups, census tracts,

  towns, counties, and congressional districts. This is not an accident; it is a carefully


                                           42
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 44 of 122




     designed feature of the DAS. The tabulation of the protected microdata might miss a

     person in one block, but have an “excess” person in the neighboring block for a par-

     ticular characteristic. Because the DAS uses direct measurements from the U.S. all the

     way down to the block to estimate the counts at every level of geography, whether

     on- or off-spine, they are all much more accurate than any of the block estimates that

     comprise them. This is easy to see in any balanced summary of the accuracy of the

     DAS. Counties and places have far smaller percentage errors than the average per-

     centage error of the blocks that compose them.

CLARIFYING STATEMENT QUOTED IN COMPLAINT

83. Plaintiffs assert, quoting an article in 2018 by the demographer Steven Ruggles and

     others, that I claimed that database reconstruction does not pose a significant re-iden-

     tification threat. I made the statement that plaintiffs reference indirectly at the Decem-

     ber 14, 2018 meeting of the Federal Economic Statistics Advisory Committee (FESAC)

     in my own presentation. 62 Dr. Ruggles was on the FESAC program in the same ses-

     sion. I made the remarks in December 2018 as a report on ongoing research. 63 At the

     February 16, 2019 session of the American Association for the Advancement of Science

     (AAAS), I retracted my tentative conclusion about re-identification based on addi-

     tional research reported there. The full text and presentation of the AAAS session are

     attached as Appendices H and I. 64 To be clear, the Census Bureau’s simulated recon-




62Federal Economic Statistics Advisory Committee program: FESAC Meeting Agenda
December 2018 (bea.gov).
63My remarks at the December 18, 2018 FESAC: Microsoft PowerPoint - Abowd Presen-
tation (bea.gov).
64AAAS materials for the February 16, 2019 session area also here: https://blogs.cor-
nell.edu/abowd/files/2019/04/2019-02-16-Abowd-AAAS-Talk-Saturday-330-500-



                                              43
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 45 of 122




      struction attack on the 2010 Census data described in this declaration and in the ac-

      companying appendix materials shows there is a significant re-identification risk.

      However, the Census Bureau’s Data Stewardship Executive Policy Committee (DSEP)

      acted to adopt differential privacy as soon as that research showed that an accurate

      microdata reconstruction was feasible. It did not require, nor should it have required,

      the subsequent demonstration that those reconstructed microdata permit between 52

      and 179 million correct re-identifications from the 2010 Census. The reconstructed mi-

      crodata fail the 2010 Census microdata disclosure avoidance requirements—the re-

      quirements that were in place for that census—because they contain geographic

      identifiers (the block code) that relate to a minimum population of one rather than the

      100,000 person minimum population that contemporary standards required. The re-

      constructed microdata also did not impose any of the minimum population thresh-

      olds required of the tabulation variables, especially age. 65 These requirements were

      already in place because it is well understood at the Census Bureau and in the official

      statistics community worldwide that geographic identifiers for low-population areas,

      sex, and exact age in microdata files are a major disclosure risk especially in popula-

      tion censuses.

IMPACT OF ANY COURT RULING BARRING USE OF DIFFERENTIAL PRIVACY

84. Were the Court to rule that the Census Bureau was precluded from using differential

      privacy for the 2020 Census P.L. 94-171 Redistricting Data Summary File, we would

      be faced with hard choices. The inevitable result would be significant delay in deliv-




session-FINAL-as-delivered-2jr4lzb.pdf        and             https://blogs.cor-
nell.edu/abowd/files/2019/04/2019-02-16-Abowd-AAAS-Slides-Saturday-330-500-
session-FINAL-as-delivered-1iqsdg2.pdf.

65   McKenna (2019a).


                                              44
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 46 of 122




   ery of the already-delayed redistricting data and diminished accuracy. Either the Cen-

   sus Bureau would have to revert to using suppression (as was last used in the 1980

   Census) or use enhanced swapping (as was used in the 1990 to 2010 Censuses, but at

   a much higher rate and with fewer invariants). Either choice would delay results and

   diminish accuracy.

85. The effect on the schedule for delivering redistricting data would be substantial. The

   Census Bureau cannot ascertain the length of the delay until it understands any pa-

   rameters the Court might place on its choice of methodology, but under all scenarios

   the delay would be multiple months. This delay is unavoidable because the Census

   Bureau would need to develop and test new systems and software, then use them in

   production and subject the results to expert subject matter review prior to production

   of data. The Census Bureau has been developing the systems and software to use

   differential privacy for several years—the agency has spent millions of dollars pur-

   chasing cloud computer capacity and writing and tuning code. The systems and soft-

   ware are ready to go and await only final tuning and a decision on the privacy-loss

   budget.

86. Even if the agency was ordered to repeat exactly what was done in 2010 (despite the

   serious risks to privacy the Census has identified), we could not simply “flip a switch”

   and revert to the prior methodology. Instead, we would need to conduct the requisite

   software development and testing. The 2020 Census’s system architecture is com-

   pletely different than that used in the 2010 Census, and it is thus not possible to simply

   “plug in” the disclosure-avoidance system used in 2010.

87. Not only would redistricting data be further delayed, but the resulting data would be

   less accurate. Both swapping and suppression are blunt instruments for privacy pro-

   tection. Unlike differential privacy, neither can be effectively tuned to optimize for

   data accuracy. Knowing that the 2010 Census results were vulnerable to reconstruc-

   tion, the Census Bureau cannot simply repeat the swapping protocols from the 2010


                                             45
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 47 of 122




   census, but rather would be forced to fashion appropriate levels of protection for ei-

   ther system. Using an appropriate level of protection for either suppression or swap-

   ping would produce far less accurate data than would differential privacy.

88. I would urge any court to be quite wary of opining on the suitability of particular

   methods for conducting disclosure avoidance, as these decisions are highly technical

   and can have unanticipated consequences. The only reason the Court knows so much

   about the proposed methods for the 2020 Census is that transparency does not under-

   mine their confidentiality protections, which is not the case for either swapping or

   suppression. While we cannot predict the full impact of any change, there is a danger

   than any change would have cascading effects on data accuracy and privacy, making

   race and ethnicity data, along with age data, substantially less accurate. Any sort of

   change in the basic methodology would be minimally tested and would not have the

   benefit of any input from the user community.

89. In conclusion, it is my professional opinion that the Census Bureau’s Data Steward-

   ship Executive Policy Committee should be permitted to control the type and param-

   eters of any disclosure avoidance system used for the 2020 Census, just as it did for

   the 2010 Census and just as its predecessor committees did for decennial censuses

   conducted since the passage of the Census Act (13 U.S. Code) in 1954.



I declare under penalty of perjury that the foregoing is true and correct.



DATED and SIGNED:



____________________________________

John M. Abowd

Chief Scientist and Associate Director for Research and Methodology

United States Bureau of the Census


                                            46
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 48 of 122
                                                                           M. Abowd




John M. Abowd

   Home        Professional Information       Courses        Recent News        Special Materials




  Professional Information
                                                                                                       Search …                   SEARCH




                                                                                                       INSTITUTIONS
  [Updated April 1, 2021]

                                                                                                       U.S. Census Bureau
  CONTACT INFORMATION                                                                                  Cornell Economics
  U.S. Census Bureau
                                                                                                       Labor Dynamics Institute
  HQ 8H120 ATTN: Sara Sullivan
  4600 Silver Hill Road                                                                                NCRN node at Cornell
  Private delivery services (FedEx, UPS, etc.) physical location: Suitland, MD 20746                   CISER
  USPS mail only: Washington, DC 20233
  Voice: +1.301.763.5880
                                                                                                       OTHER INFORMATION
  Mobile: +1.202.591.0766
  Fax: +1.301.763.8360
  Executive assistant Sara Sullivan: +1.301.763.5116                                                   Google Scholar
  E-mail: john.maron.abowd@census.gov                                                                  ORCID
                                                                                                       RePEC/Ideas
  ILR School
  USPS mail only (send private delivery service items to the address above):                           SSRN
  275 Ives Hall
  Cornell University
  Ithaca, New York 14853-3901
  Assistant: LDI@cornell.edu
  E-mail: john.abowd@cornell.edu


  Webpage: https://blogs.cornell.edu/abowd/ or https://www.johnabowd.com


  Twitter: @john_abowd (opinions are my own)

  Short biography in PDF format



  CURRENT POSITIONS
  Chief Scientist and Associate Director for Research and Methodology, U. S. Census Bureau, IPA June
  1, 2016 – March 27, 2020; Career Senior Executive Service March 29, 2020 —

  Edmund Ezra Day Professor, Department of Economics, Cornell University, July 2011 – currently on
  leave


  Director, Labor Dynamics Institute, Cornell University, October 2011 – currently on leave

  Founding member and Professor of Information Science (by courtesy), Faculty of Computing and
  Information Science, July 2000 – currently on leave


  Professor of Statistics and Data Science, September 2013 – currently on leave

  Member of the Graduate Fields of Economics, Industrial and Labor Relations, Information
  Science, and Statistics

https://blogs.cornell.edu/abowd/bio/                                                                                                   1/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 49 of 122
                                                                           M. Abowd

  Research Associate, National Bureau of Economic Research, 1050 Massachusetts Avenue,
  Cambridge, Massachusetts 02138, September 1983 – (on leave while serving at the U.S. Census
  Bureau)


  Research Af liate, Centre de Recherche en Economie et Statistique/INSEE, 15, bd Gabriel Péri,
  92245 Malakoff Cedex France, November 1997 –

  Research Fellow, IZA (Institute for the Study of Labor), P.O. Box 7240 D-53072 Bonn, Germany, June
  2002 —


  Research Fellow, IAB (Institut für Arbeitsmarkt-und Berufsforschung), Dienstgebäude
  Weddigenstraβe 20-22, 90478 Nürnberg, Germany, January 2013 —

  President and Principal, ACES-Research, LLC, john@aces-research.com, July 2007 —


  Editor, Journal of Privacy and Confidentiality Online journal



  PREVIOUS AND VISITING POSITIONS
  Distinguished Senior Research Fellow, United States Census Bureau, September 1998 – May 2016

  Associate Chair, Department of Economics, Cornell University, August 2015 – May 2016


  Visiting Professor, Center for Labor Economics, University of California-Berkeley, August 2014 – July
  2015

  Director of Graduate Studies, Economics, July 2010 – June 2014

  Professor of Economics and Econometrics, University of Notre Dame, January 2008 – May 2008.


  Director, Cornell Institute for Social and Economic Research (CISER), July 1999 – December 2007

  Associate Director, Cornell Theory Center (became Cornell University Center for Advanced
  Computing), September, 2006 – August 2007.


  Professor of Labor Economics, Cornell University, January 1990 – October 2001.

  Edmund Ezra Day Professor, School of Industrial and Labor Relations, November 2001 —

  Associate Director, Cornell Institute for Social and Economic Research (CISER), July 1998 – June
  1999.

  Chair, Department of Labor Economics, Cornell University, September 1992 – June 1998.

  Acting Director, CISER, January 1998-June 1998.

  Professeur invité, Laboratoire de Microéconomie Appliquée-Theorie Et Applications en
  Microéconomie et macroéconomie (LAMIA-TEAM), Université de Paris-I (Panthéon-Sorbonne), May
  1998.

  Consultant, Centre de Recherche en Economie et Statistique (CREST), Institut National de la
  Statistique et des Etudes Economiques (INSEE), February 1997.

  Professeur invité, ERMES (Equipe de Recherche sur les Marchés, l’Emploi et la Simulation) Université
  Panthéon-Assas (Paris II), October 1995 – July 1996 (part time).

  Professor, Samuel Curtis Johnson Graduate School of Management, Cornell University (adjunct
  appointment), August 1987 – July 1995.




https://blogs.cornell.edu/abowd/bio/                                                                       2/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 50 of 122
                                                                           M. Abowd

  Chercheur étranger, Institut National de la Statistique et des Etudes Economiques (INSEE), Paris,
  Department of Research, August 1991 – July 1992, January 1993, January 1994.

  Professeur visitant, HEC (Hautes Etudes Commerciales, Paris) Department of Finance and
  Economics, September 1991 – July 1992 and January 1993, December 1993 – January 1994.

  Professeur visitant, CREST (Centre de Recherche en Statistiqu et Economie, Paris), September 1991 –
  July 1992, July 1993.


  Associate Professor with tenure, Cornell University, August 1987 – December 1989.

  Research Associate, Industrial Relations Section, Department of Economics, Princeton University,
  September 1986 – August 1987.


  Visiting Associate Professor of Economics, Department of Economics, Massachusetts Institute of
  Technology, September 1985 – August 1986.

  Associate Professor of Econometrics and Industrial Relations, Graduate School of Business,
  University of Chicago, September 1982 – August 1986. Assistant Professor, September 1979 –
  August 1982. Visiting Assistant Professor, September 1978 – August 1979.

  Senior Study Director/Research Associate, NORC/Economics Research Center, 6030 Ellis Avenue,
  Chicago, Illinois 60637, September 1978 – August 1986.


  Academic Consultant, Centre for Labour Economics, London School of Economics, January 1979 –
  April 1979.

  Assistant Professor of Economics, Department of Economics, Princeton University, September 1977
  – August 1979 (on leave September 1978 – August 1979). Lecturer in Economics, September 1976 –
  August 1977.

  Associate Editor, Journal of Business and Economic Statistics, 1983 – 1989.

  Editorial Board, Journal of Applied Econometrics, 1987 – 1989.

  Associate Editor, Journal of Econometrics, 1987 – 1989.



  EDUCATION
  Ph.D. Department of Economics, University of Chicago, December 1977.
  Thesis: An Econometric Model of the U.S. Market for Higher Education

  M.A. Department of Economics, University of Chicago, March 1976.


  A.B. Department of Economics (with highest honors), University of Notre Dame, May 1973.



  LANGUAGES
  English (native), French



  HONORS AND FELLOWSHIPS
  Fellow, American Association for the Advancement of Science (elected October 2020)

  Julius Shiskin Award, American Statistical Association, Business and Economic Statistics Section
  (2016)


  Cornell University, Graduate and Professional Student Assembly Award for Excellence in Teaching,
  Advising, and Mentoring (May 2015)



https://blogs.cornell.edu/abowd/bio/                                                                       3/15
4/10/2021     Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                                Document        41-1
                                                         Information | JohnFiled  04/13/21 Page 51 of 122
                                                                            M. Abowd

  Fellow, Econometric Society (elected November 2014)


  Roger Herriot Award, American Statistical Association, Government and Social Statistics Sections
  (2014)

  Elected member, International Statistical Institute (March 2012)


  Council of Sections (2014-2016), Chair (2013) Business and Economic Statistics Section (Chair-elect
  2012), American Statistical Association

  President (2014-2015), Society of Labor Economists, President-elect (2013-2014), Vice President
  (2011-2013)


  Fellow, The American Statistical Association (elected August 2009)

  Fellow, Society of Labor Economists (elected November 2006)


  La bourse de haut niveau du Ministère de la Recherche et de la Technologie, fellowship for research at
  the Institut National de la Statistique et des Etudes Economiques (INSEE) awarded by the French
  Government, September 1991 – February 1992.


  National Institute of mental Health postdoctoral fellow at NORC, September 1978 – August 1980.


  National Institute of Mental Health pre-doctoral fellow at the University of Chicago, September 1973
  – June 1976.



  TEACHING EXPERIENCE
  Graduate:

  Microeconometrics using Linked Employer-Employee Data (CREST-ENSAE)
  Understanding Social and Economic Data (Cornell, co-instructor: Lars Vilhuber)
  Third-year Research Seminar I and II (Cornell)
  Seminar in Labor Economics I, II, and III (Cornell)
  Microéconometrie des Données Appariées (CREST-GENES, in French)
  Microéconomie et Microéconometrie du Travail (Université de Paris I, in French)
  Economie du Travail (Université de Paris II, in French)
  Economics of Compensation and Organization (Cornell)
  International Human Resource Management (Cornell)
  Corporate Finance (Hautes Etudes Commerciales, Paris)
  International Human Resource Management (HEC, Paris)
  Workshop in Labor Economics (Cornell)
  Economics of Collective Bargaining (Cornell)
  Executive Compensation (Cornell)
  Labor Economics (MIT)
  Labor and Public Policy (MIT)
  Applied Econometrics I, II (Chicago)
  Introduction to Industrial Relations (Chicago)
  Econometric Theory I (Chicago)
  Industrial Relations and International Business (Chicago)
  Workshop in Economics and Econometrics (Chicago)
  Econometric Analysis of Time Series (Princeton)
  Mathematics for Economists (Princeton)

  Undergraduate:

  Understanding Social and Economic Data (Cornell, co-instructor: Lars Vilhuber)
  Introductory Microeconomics (Cornell)
  Economics of Employee Bene ts (Cornell)
  Economics of Wages and Employment (Cornell)

https://blogs.cornell.edu/abowd/bio/                                                                        4/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 52 of 122
                                                                           M. Abowd

  Corporate Finance (Cornell)
  Introduction to Econometrics (Princeton)
  Microeconomics (Princeton)



  BIBLIOGRAPHY
  Books


       1. Abowd, John M. and Francis Kramarz (eds.) The Microeconometrics of Human Resource
          Management, special issue of Annales d’économie et de statistique 41/42 (Paris: ADRES,
          January/June 1996).
       2. Abowd, John M. and Richard B. Freeman (eds.) Immigration, Trade and the Labor
          Market (Chicago: University of Chicago Press for the National Bureau of Economic Research,
          1991).

  Articles


       1. McKinney, Kevin L., John M. Abowd, and John Sabelhaus, “United States Earnings Dynamics:
          Inequality, Mobility, and Volatility,” In Raj Chetty, John N. Friedman, Janet C. Gornick, Barry
          Johnson, and Arthur Kennickel, eds., Measuring the Distribution and Mobility of Income and
          Wealth, (Chicago: University of Chicago Press for the National Bureau of Economic Research,
          2021), forthcoming. [download preprint] [download chapter (open access)]
       2. Abowd, John M. “Of cial Statistics at the Crossroads: Data Quality and Access in an Era of
          Heightened Privacy Risk,” The Survey Statistician, Vol. 83 (January 2021):23-26. [download
          (open access)]
       3. McKinney, Kevin L., Andrew S. Green, Lars Vilhuber and John M. Abowd “Total Error and
          Variability Measures for the Quarterly Workforce Indicators and LEHD Origin-Destination
          Employment Statistics in OnTheMap” Journal of Survey Statistics and Methodology
          (November 2020). [download arxiv preprint], DOI: https://doi.org/10.1093/jssam/smaa029,
          supplemental online materials DOI: https://doi.org/10.5281/zenodo.3951670
       4. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber “Why the Economics
          Profession Must Actively Participate in the Privacy Protection Debate,” American Economic
          Association: Papers and Proceedings, Vol. 109 (May 2019): 397-402,
          DOI:10.1257/pandp.20191106. [download preprint]
       5. Abowd, John M. and Ian M. Schmutte “An Economic Analysis of Privacy Protection and
          Statistical Accuracy as Social Choices,” American Economic Review, Vol. 109, No. 1 (January
          2019):171-202, DOI:10.1257/aer.20170627. [AER, ArXiv preprint, Replication information]
       6. Weinberg, Daniel H., John M. Abowd, Robert F. Belli, Noel Cressie, David C. Folch, Scott H.
          Holan, Margaret C. Levenstein, Kristen M. Olson, Jerome P. Reiter, Matthew D. Shapiro, Jolene
          Smyth, Leen-Kiat Soh, Bruce D. Spencer, Seth E. Spielman, Lars Vilhuber, and Christopher K.
          Wikle “Effects of a Government-Academic Partnership: Has the NSF-Census Bureau Research
          Network Helped Secure the Future of the Federal Statistical System?” Journal of Survey
          Statistics and Methodology (2018) DOI:10.1093/jssam/smy023. [download, open access]
          [download preprint]
       7. Abowd, John M., Ian M. Schmutte and Lars Vilhuber “Disclosure Limitation and Con dentiality
          Protection in Linked Data,” in A.Y. Chun, M. Larson, J. Reiter, and G. Durrant (eds.)
          Administrative Records for Survey Methodology (New York: Wiley, forthcoming). [download
          preprint]
       8. Abowd, John M., Kevin L. McKinney and Ian M. Schmutte “Modeling Endogenous Mobility in
          Earnings Determination,” Journal of Business and Economic Statistics Vol. 37, Issue 3
          (2019):405-418. DOI: 10.1080/07350015.2017.1356727. [download preprint] [JBES]
       9. Abowd, John M., Francis Kramarz, Sébastien Perez-Duarte, and Ian Schmutte “Sorting
          between and within Industries: A Testable Model of Assortative Matching,” Annals of
          Economics and Statistics 129 (March 2018): 1-32. NBER WP-20472. [download preprint]
          [programs] [data]
      10. Abowd, John M., Kevin L. McKinney and Nellie Zhao “Earnings Inequality and Mobility Trends
          in the United States: Nationally Representative Estimates from Longitudinally Linked
          Employer-Employee Data,” Journal of Labor Economics 36, S1 (January 2018):S183-S300 DOI:
          10.1086/694104. [download, not copyrighted] [download preprint]



https://blogs.cornell.edu/abowd/bio/                                                                        5/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 53 of 122
                                                                           M. Abowd

      11. Abowd, John M. “How Will Statistical Agencies Operate When All Data Are Private?” Journal
         of Privacy and Con dentiality, Vol. 7, Issue 3, Article 1 (2017). [download, open journal]
      12. Haney, Samuel, Ashwin Machanavajjhala, John M. Abowd, Matthew Graham, Mark Kutzbach,
         and Lars Vilhuber “Utility Cost of Formal Privacy for Releasing National Employer-Employee
          Statistics,” ACM SIGMOD 2017, DOI: 10.1145/3035918.3035940. [download]
      13. Abowd, John M. and Kevin L. McKinney “Noise Infusion as a Con dentiality Protection
         Measure for Graph-based Statistics” Statistical Journal of the International Association for
          Of cial Statistics (2016) Vol. 32, No. 1, pp. 127-135, DOI: 10.3233/SJI-160958. [download
          article, open access] [download preprint]
      14. Abowd, John M. and Ian Schmutte “Economic Analysis and Statistical Disclosure
          Limitation” Brookings Panel on Economic Activity (Spring 2015): 221-267. [download article
          and discussion, open access] [download preprint]
      15. Schneider, Matthew J. and John M. Abowd “A New Method for Protecting Interrelated Time
          Series with Bayesian Prior Distributions and Synthetic Data,” Journal of the Royal Statistical
          Society, Series A (2015) DOI:10.1111/rssa.12100. [download preprint]
      16. Lagoze, Carl, William C. Block, Jeremy Williams, Lars Vilhuber, and John M. Abowd “Data
          Management of Con dential Data.” International Journal of Digital Curation 8, no. 1 (2013):
          265–278. doi:10.2218/ijdc.v8i1.259. [download preprint]
      17. Abowd, John M. and Martha H. Stinson “Estimating Measurement Error in Annual Job
          Earnings: A Comparison of Survey and Administrative Data,” Review of Economics and
          Statistics, Vol. 95, No. 5 (December 2013): 1451-1467. doi:10.1162/REST_a_00352.
          [download, not copyrighted]
      18. Abowd, John M., Matthew J. Schneider and Lars Vilhuber “Differential Privacy Applications to
          Bayesian and Linear Mixed Model Estimation,” Journal of Privacy and Con dentiality: Vol. 5:
          Iss. 1 (2013): Article 4. [download, open access]
      19. Abowd, John M., Francis Kramarz, Paul Lengermann, Kevin L. McKinney, and Sébastien Roux
          “Persistent Inter-Industry Wage Differences: Rent Sharing and Opportunity Costs,” IZA
          Journal of Labor Economics, 2012, 1:7, doi:10.1186/2193-8997-1-7. [download, open access]
          [online Appendix]
      20. Abowd, John M., Lars Vilhuber and William Block “A Proposed Solution to the Archiving and
          Curation of Con dential Scienti c Inputs,” in J. Domingo-Ferrer and I. Tinnirello, eds., Privacy
          in Statistical Databases 2012, LNCS 7556, pp. 216–225, (2012). [download, open access]
      21. Abowd, John M. and Lars Vilhuber “Did the Housing Price Bubble Clobber Local Labor Markets
          When It Burst?” American Economic Review Papers and Proceedings Vol. 102, No. 3 (May
          2012): 589-93, doi:pdfplus/10.1257/aer.102.3.589. [download preprint] [online Appendix]
          [data Readme] [data]
      22. Abowd, John M., R. Kaj Gittings, Kevin L. McKinney, Bryce E. Stephens, Lars Vilhuber, and
          Simon Woodcock “Dynamically Consistent Noise Infusion and Partially Synthetic Data As
          Con dentiality Protection Measures for Related Time-series,” Federal Committee on
          Statistical Methodology, Of ce of Management and Budget, 2012 Research Conference
          Papers. [download, open access, cited on May 21, 2012] [download archival copy].
      23. Abowd, John M. and Matthew Schneider “An Application of Differentially Private Linear Mixed
          Modeling,” ICDMW, pp. 614-619, 2011 IEEE 11th International Conference on Data Mining
          Workshops, 2011. [download, open access]
      24. Kinney, Satkartar K. , Jerome P. Reiter, Arnold P. Reznek, Javier Miranda, Ron S. Jarmin, and
          John M. Abowd “Towards Unrestricted Public Use Business Micro-data: The Synthetic
          Longitudinal Business Database,” International Statistical Review, Vol. 79, No. 2 (December
          2011):362-84, doi:10.1111/j.1751-5823.2011.00153.x. [download, subscription required]
          [download preprint]
      25. Abowd, John M. and Lars Vilhuber “National Estimates of Gross Employment and Job Flows
          from the Quarterly Workforce Indicators with Demographic and Industry Detail,” Journal of
          Econometrics, Vol. 161 (March 2011): 82-99, doi: 10.1016/j.jeconom.2010.09.008. [download
          preprint] [data]
      26. Abowd, John M., Bryce Stephens, Lars Vilhuber, Fredrik Andersson, Kevin L. McKinney, Marc
          Roemer, and Simon Woodcock “The LEHD Infrastructure Files and the Creation of the
          Quarterly Workforce Indicators” in T. Dunne, J.B. Jensen and M.J. Roberts, eds., Producer
          Dynamics: New Evidence from Micro Data (Chicago: University of Chicago Press for the
          National Bureau of Economic Research, 2009), pp. 149-230. [download, not copyrighted]
          [archival copy]



https://blogs.cornell.edu/abowd/bio/                                                                         6/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 54 of 122
                                                                           M. Abowd

      27. Abowd, John M., Kevin McKinney and Lars Vilhuber “The Link between Human Capital, Mass
         Layoffs, and Firm Deaths” in T. Dunne, J.B. Jensen and M.J. Roberts, eds., Producer Dynamics:
          New Evidence from Micro Data (Chicago: University of Chicago Press for the National Bureau
          of Economic Research, 2009), pp. 447-472. [download, not copyrighted] [archival copy]
      28. Abowd, John M. and Lars Vilhuber “How Protective are Synthetic Data,” in J. Domingo-Ferrer
          and Y. Saygun, eds., Privacy in Statistical Databases, (Berlin: Springer-Verlag, 2008), pp. 239-
          246. [download preprint]
      29. Abowd, John M., Francis Kramarz and Simon Woodcock “Econometric Analyses of Linked
          Employer-Employee Data,” in L. Mátyás and P. Sevestre, eds., The Econometrics of Panel
          Data (The Netherlands: Springer, 2008), pp. 727-760. [download preprint]
      30. Abowd, John M., John Haltiwanger and Julia Lane “Wage Structure and Labor Mobility in the
          United States,” in E. P. Lazear and K. L. Shaw, eds., Wage Structure, Raises, and Mobility:
          International Comparisons of the Structure of Wages within and Across Firms (Chicago:
          University of Chicago Press for the National Bureau of Economic Research, 2008), pp. 81-100.
          [download] [download preprint]
      31. Machanavajjhala Ashwin, Daniel Kifer, John M. Abowd, Johannes Gehrke, and Lars Vilhuber
          “Privacy: Theory Meets Practice on the Map,” International Conference on Data Engineering
          (ICDE) 2008: 277-286, doi:10.1109/ICDE.2008.4497436. [download preprint])
      32. Abowd, John M. and Francis Kramarz “Human Capital and Worker Productivity: Direct
          Evidence from Linked Employer-Employee Data,” Annales d’Economie et de Statistique, No.
          79/80, (Juillet/Décembre 2005): 323-338. [download preprint]
      33. Torra, V. J.M. Abowd and J. Domingo-Ferrer “Using Mahalanobis Distance-Based Record
          Linkage for Disclosure Risk Assessment,” in J. Domingo-Ferrer and Luisa Franconi (eds.)
          Privacy in Statistical Databases (Berlin: Springer-Verlag, 2006), pp. 233-242. [download
          preprint]
      34. Abowd, John M., Francis Kramarz and Sébastien Roux “Wages, Mobility and Firm
          Performance: Advantages and Insights from Using Matched Worker-Firm Data,” Economic
          Journal, Vol. 116, (June 2006): F245–F285. [download preprint]
      35. Abowd, John M., Francis Kramarz and Sébastien Roux “Heterogeneity in Firms’ Wages and
          Mobility Policies,” in H. Bunzel, B.J. Christensen, G.R. Neumann and J-M. Robin, eds., Structural
          Models of Wage and Employment Dynamics, (Amsterdam: Elsevier Science, 2006), pp. 237-
          268. [download preprint]
      36. Abowd, John M. and Lars Vilhuber “The Sensitivity of Economic Statistics to Coding Errors in
          Personal Identi ers,” Journal of Business and Economics Statistics, Vol. 23, No. 2 (April 2005):
          133-152, JBES Joint Statistical Meetingsinvited paper with discussion and “Rejoinder” (April
          2005): 162-165. [download preprint].
      37. Abowd, John M., John Haltiwanger, Ron Jarmin, Julia Lane, Paul Lengermann, Kristin McCue,
          Kevin McKinney, and Kristin Sandusky “The Relation among Human Capital, Productivity and
          Market Value: Building Up from Micro Evidence,” in Measuring Capital in the New Economy, C.
          Corrado, J. Haltiwanger, and D. Sichel (eds.), (Chicago: University of Chicago Press for the
          NBER, 2005), Chapter 5, pp. 153-198. [download, not copyrighted] [download preprint]
      38. Abowd, John M. and Simon Woodcock “Multiply-Imputing Con dential Characteristics and
          File Links in Longitudinal Linked Data,” in J. Domingo-Ferrer and V. Torra (eds.) Privacy in
          Statistical Databases (Berlin: Springer-Verlag, 2004), pp. 290-297. [download preprint]
      39. Abowd, John M., John Haltiwanger and Julia Lane “Integrated Longitudinal Employee-
          Employer Data for the United States,” American Economic Review Papers and Proceedings,
          Vol. 94, No. 2 (May 2004): 224-229. [download preprint]
      40. Abowd, John M. and Julia Lane “New Approaches to Con dentiality Protection: Synthetic
          Data, Remote Access and Research Data Centers,” in J. Domingo-Ferrer and V. Torra
          (eds.) Privacy in Statistical Databases (Berlin: Springer-Verlag, 2004), pp. 282-289. [download
          preprint]
      41. Abowd, John M. and Francis Kramarz “The Costs of Hiring and Separations,” Labour
          Economics, Vol. 10, Issue 5 (October 2003): 499-530. [download preprint]
      42. Abowd, John M. “Unlocking the Information in Integrated Social Data,” New Zealand Economic
          Papers, 0077-9954, Vol. 36, No. 1 (June 2002): 9-31.[download preprint]
      43. Abowd, John M. and Orley Ashenfelter “Using Price Indices and Sale Rates to Assess Short Run
          Changes in the Market for Impressionist and Contemporary Paintings” in The Economics of Art
          Auctions, G. Mosetto and M. Vecco (eds.), (Milan: F. Angeli Press, 2002). [download preprint]
          [access book]



https://blogs.cornell.edu/abowd/bio/                                                                          7/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 55 of 122
                                                                           M. Abowd

      44. Abowd, John M. and Simon Woodcock “Disclosure Limitation in Longitudinal Linked Data,”
         in Con dentiality, Disclosure and Data Access: Theory and Practical Applications for Statistical
          Agencies, P. Doyle, J. Lane, J. Theeuwes, and L. Zayatz (eds.), (Amsterdam: North Holland,
          2001), 215-277. [download preprint]
      45. Abowd, John M., Bruno Crépon and Francis Kramarz “Moment Estimation with Attrition: An
          Application to Economic Models,” Journal of the American Statistical Association, 96, No. 456
          (December 2001): 1223-1231. [download preprint]
      46. Abowd, John M., Francis Kramarz, David Margolis, and Kenneth Troske “The Relative
          Importance of Employer and Employee Effects on Compensation: A Comparison of France and
          the United States,” Journal of the Japanese and International Economies. Vol. 15, No. 4,
          (December 2001): 419-436. [download preprint]
      47. Abowd, John M. Julia Lane and Ronald Prevost “Design and Conceptual Issues in Realizing
          Analytical Enhancements through Data Linkages of Employer and Employee Data” in
          the Proceedings of the Federal Committee on Statistical Methodology, November 2000.
          [download preprint]
      48. Abowd, John M., Francis Kramarz, David Margolis and Kenneth Troske “Politiques salariales et
          performances des entreprises : une comparaison France/Etats-Unis,” Economie et Statistique,
          No. 332-333 (2000): 27-38. [Corporate Wage Policies and Performances: Comparing France
          with the United States] [download preprint]
      49. Abowd, John M. and David Kaplan “Executive Compensation: Six Questions That Need
          Answering,” Journal of Economic Perspectives, 13 (1999): 145-168. [Preprint and
          supplementary materials available at http://hdl.handle.net/1813/56585]
      50. Abowd, John M., Patrick Corbel and Francis Kramarz “The Entry and Exit of Workers and the
          Growth of Employment: An Analysis of French Establishments” Review of Economics and
          Statistics, 81(2), (May 1999): 170-187. [download preprint]
      51. Abowd, John M. and Francis Kramarz “Econometric Analysis of Linked Employer-Employee
          Data,” Labour Economics, 6(March 1999): 53-74. [download preprint]
      52. Abowd, John M., Hampton Finer and Francis Kramarz “Individual and Firm Heterogeneity in
          Compensation: An Analysis of Matched Longitudinal Employer-Employee Data for the State of
          Washington” in J. Haltiwanger et al. (eds.) The Creation and Analysis of Employer-Employee
          Matched Data, (Amsterdam: North Holland, 1999), pp. 3-24. [download preprint]
      53. Abowd, John M. and Francis Kramarz “The Analysis of Labor Markets Using Matched
          Employer-Employee Data,” in O. Ashenfelter and D. Card (eds.) Handbook of Labor Economics,
          Volume 3(B), Chapter 40 (Amsterdam: North Holland, 1999), pp. 2629-2710. [download
          preprint]
      54. Abowd, John M. Francis Kramarz and David Margolis “High Wage Workers and High Wage
          Firms,” Econometrica, 67(2) (March 1999): 251-333. [download preprint]
      55. Abowd, John M. Francis Kramarz, Thomas Lemieux, and David Margolis “Minimum Wages and
          Youth Employment in France and the United States,” in D. Blanch ower and R. Freeman
          (eds.) Youth Employment and Joblessness in Advanced Countries (Chicago: University of
          Chicago Press, 1999), pp. 427-472. [download] [download preprint]
      56. Abowd, John M. and Francis Kramarz “Internal and External Labor Markets: An Analysis of
          Matched Longitudinal Employer-Employee Data” in J. Haltiwanger, M. Manser, and R. Topel
          (eds.) Labor Statistics and Measurement Issues (Chicago: University of Chicago Press, 1998),
          pp. 357-370. [download] [download preprint]
      57. Abowd, John M., Francis Kramarz, David Margolis and Kenneth Troske “The Relative
          Importance of Employer and Employee Effects on Compensation: A Comparison of France and
          the United States,” in Comparaisons internationales de salaires (Paris: Ministère du travail et
          des affaires sociales and INSEE, 1996), pp. 315-327.
      58. Abowd, John M. and Laurence Allain “Compensation Structure and Product Market
          Competition,” Annales d’économie et de statistique, (January/June 1996, No. 41/42): 207-217.
          [download preprint]
      59. Abowd, John M., Francis Kramarz and Antoine Moreau “Product Quality and Worker
          Quality,” Annales d’économie et de statistique, (January/June 1996, No. 41/42): 300-322.
          [download]
      60. Abowd, John M. and Francis Kramarz “The Microeconometrics of Human Resource
          Management: International Studies of Firm Practices, Introduction and Overview,” Annales
          d’économie et de statistique, (January/June 1996, No. 41/42): 1-9 (French), 11-19 (English).
      61. Abowd, John M. and Francis Kramarz “Les Politiques Salariales : Individus et Entreprises”
          (Compensation Policies: Individuals and Firms), Revue Economique 47 (May 1996): 611-622.

https://blogs.cornell.edu/abowd/bio/                                                                        8/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 56 of 122
                                                                           M. Abowd

         [download preprint]
      62. Abowd, John M. and Francis Kramarz “The Economic Analysis of Compensation Systems:
         Collective and Individual” in Norman Bowes and Alex Grey, eds. Job Creation and Loss:
         Analysis, Policy and Data Development (Paris: OECD, 1996), pp. 47-54.
      63. Abowd, John M. and Michael Bognanno “International Differences in Executive and
         Managerial Compensation” in R.B. Freeman and L. Katz, eds. Differences and Changes in Wage
         Structures (Chicago: NBER, 1995), pp. 67-103. [download]
      64. Abowd, John M. and Thomas Lemieux “The Effects of Product Market Competition on
         Collective Bargaining Agreements: The Case of Foreign Competition in Canada,” Quarterly
          Journal of Economics 108 (November 1993): 983-1014.
      65. Abowd, John M. and Francis Kramarz “A Test of Negotiation and Incentive Compensation
         Models Using Longitudinal French Enterprise Data,” in J.C. van Ours, G.A. Pfann and G. Ridder,
         eds. Labour Demand and Equilibrium Wage Formation Contributions to Economic Analysis
         (Amsterdam: North-Holland, 1993), pp. 111-46. [download preprint]
      66. Abowd, John M. and Richard B. Freeman “Introduction and Summary” in J.M. Abowd and R.B.
         Freeman, eds. Immigration, Trade and the Labor Market (Chicago: NBER, 1991), pp. 1-25.
         [download]
      67. Abowd, John M. and Thomas Lemieux “The Effects of International Competition on Collective
         Bargaining Outcomes: A Comparison of the United States and Canada,” in J.M. Abowd and R.B.
         Freeman, eds. Immigration, Trade and the Labor Market (Chicago: NBER, 1991), pp. 343-67.
         [download]
      68. Abowd, John M. “The NBER Trade and Immigration Data Files,” in J.M. Abowd and R.B.
         Freeman, eds. Immigration, Trade and the Labor Market (Chicago: NBER, 1991), pp. 407-21.
         [download]
      69. Abowd, John M. “Does Performance-based Compensation Affect Corporate
         Performance?” Industrial and Labor Relations Review 43:3 (February 1990): 52S-73S.
         Reprinted in Do Compensation Policies Matter? R.G. Ehrenberg, ed. (Ithaca, NY: ILR Press,
         1990), pp. 52-73.
      70. Abowd, John M., George Milkovich and John Hannon “The Effects of Human Resource
         Management Decisions on Shareholder Value,” Industrial and Labor Relations Review 43:3
         (February 1990): 203S-236S. Reprinted in Do Compensation Policies Matter? R.G. Ehrenberg,
         ed. (Ithaca, NY: ILR Press, 1990), pp. 203-236.
      71. Abowd, John M. “The Effect of Wage Bargains on the Stock Market Value of the
         Firm,” American Economic Review 79:4 (September 1989): 774-800. (working paper title:
         “Collective Bargaining and the Division of the Value of the Enterprise.”)
      72. Abowd, John M. and Joseph Tracy “Market Structure, Strike Activity, and Union Wage
         Settlements,” Industrial Relations 57:2 (Spring 1989): 227-50.
      73. Abowd, John M. and David Card “On the Covariance Structure of Earnings and Hours
         Changes,” Econometrica 57:2 (March, 1989): 411-45.
      74. Vroman, Wayne and John M. Abowd “Disaggregated Wage Developments,” Brookings Papers
          on Economic Activity (1:1988): 313-46.
      75. Abowd, John M. and David Card “Intertemporal Labor Supply and Long Term Employment
         Contracts,” American Economic Review 77:1 (March 1987): 50-68.
      76. Abowd, John M. “New Development in Longitudinal Data Collection for Labor Market
         Analysis: Collective Bargaining Data,” American Statistical Association 1985 Proceedings of
         the Business and Economic Statistics Section (Washington, DC: ASA, 1985). (invited paper)
      77. Abowd, John M. and Arnold Zellner “Estimating Gross Labor Force Flows,” Journal of Business
         and Economic Statistics 3 (July 1985): 254-283.
      78. Abowd, John M. and Arnold Zellner “Application of Adjustment Techniques to U.S. Gross Flow
         Data,” Gross Flows in Labor Force Statistics, edited by Paul Flaim and Carma Hogue, Bureau of
         the Census/Bureau of Labor Statistics Conference Volume (Washington, DC: GPO, 1985).
      79. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
         Federal and Nonfederal Sectors: Methodological Issues and Their Empirical Consequences,”
         in Hispanics in the U.S. Economy, edited by G. Borjas and M. Tienda (New York: Academic
         Press, 1985), pp. 77-125.
      80. Abowd, John M. “Economic and Statistical Analysis of Discrimination in Job
         Assignment,” Industrial Relations Research Association Proceedings of the Thirty-Sixth Annual
         Meetings (Madison, WI: IRRA, 1984), pp. 34-47. (invited paper)
      81. Abowd, John M. and Mark Killingsworth “Do Minority/White Unemployment Differences
         Really Exist,” Journal of Business and Economic Statistics 2 (January 1984): 64-72.

https://blogs.cornell.edu/abowd/bio/                                                                       9/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 57 of 122
                                                                           M. Abowd

      82. Abowd, John M. and Arnold Zellner “Estimating Gross Labor Force Flows,” American Statistical
          Association 1983 Proceedings of the Business and Economic Statistics Section (Washington,
          DC: ASA, 1983), pp. 162-67.
      83. Abowd, John M. and Mark Killingsworth “Sex Discrimination, Atrophy and the Male-Female
          Wage Differential,” Industrial Relations 22 (Fall 1983): 387-402.
      84. Abowd, John M. and Henry S. Farber “Job Queues and the Union Status of Workers,” Industrial
          and Labor Relations Review 35 (April 1982): 354-67. [download]
      85. Abowd, John M. and Orley Ashenfelter “Anticipated Unemployment, Temporary Layoffs and
          Compensating Wage Differentials,” in Studies in Labor Markets, edited by S. Rosen (Chicago:
          University of Chicago Press for the NBER, 1981), pp. 141-170. [download]
      86. Abowd, John M. “An Econometric Model of Higher Education,” in Managing Higher Education:
          Economic Perspectives, A Monograph of the Center for the Management of Public and
          Nonpro t Enterprises (Chicago: University of Chicago Press, 1981), pp. 1-56.
      87. Mulvey, Charles and John M. Abowd “Estimating the Union/Nonunion Wage Differential: A
          Statistical Issue,” Economica, 47 (February 1980): 73-79.
      88. Abowd, John M. and T. James Trussell “Teenage Mothers, Labor Force Participation, and Wage
          Rates,” Canadian Studies in Population (1980): 33-48.


  Monographs


       1. Abowd, John M., Martha H. Stinson and Gary Benedetto Final Report to the Social Security
          Administration on the SIPP/SSA/IRS Public Use File Project, November 2006. [download
          archival copy and Excel tables at http://hdl.handle.net/1813/43929]
       2. Abowd, John M. and Michael Bognanno “The Center for Advanced Human Resource Studies
          Managerial Compensation Database: User’s Guide,” March 1991.
       3. Abowd, John M. and Michael Bognanno “The Center for Advanced Human Resource Studies
          Managerial Compensation Database: Technical Guide,” March 1991.
       4. Abowd, John M. An Econometric Model of the U.S. Market for Higher Education (New York:
          Garland Press, 1984).
       5. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
          federal and Nonfederal Sectors,” in Hispanics in the Labor Force: A Conference Report, edited
          by G. Borjas and M. Tienda. Final Report to the National Employment Policy Commission
          (Washington, DC: GPO, 1982).
       6. Abowd, John M. “Program Evaluation: New Panel Data Methods for Evaluating Training
          Effects,” in Program Evaluation Final Report to the U.S. Department of Labor (Contract No. 23-
          17-80-01) (Washington, DC: NTIS, 1983).
       7. Abowd, John M. and Mark Killingsworth “Employment, Wages, and Earnings of Hispanics in the
          federal and Nonfederal Sectors,” in Hispanics in the Labor Force: A Conference Report, edited
          by G. Borjas and M. Tienda. Final Report to the National Employment Policy Commission
          (Washington, DC: GPO, 1982).
       8. Abowd, John M. “Minority Unemployment, Compensating Differentials and the Effectiveness
          of the EEOC,” in Issues in Minority and Youth Unemployment nal Report to the U.S.
          Department of Labor (Contract No. 20-17-80-44) (Washington, DC: NTIS, 1982)
       9. Abowd, John M. and Mark Killingsworth “Structural Models of the Effects of Minimum Wages
          on Employment by Age Groups,” Final Report of the Minimum Wage Study Commission,
          Volume 5 (Washington, DC: GPO, 1981).
      10. Abowd, John M. and Mark Killingsworth “An Analysis of Hispanic Employment, Earnings and
          Wages with Special Reference to Puerto Ricans,” Final Report to the U.S. Department of
          Labor(Grant 21-36-78-61) (Washington, DC: NTIS, 1981).

  Miscellany


       1. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber, Introductory Readings in
         Formal Privacy for Economists (May 8, 2019, updated regularly). [read, download]
       2. Abowd, John M., “The Census Bureau Tries to Be a Good Data Steward in the 21st Century”
          International Conference on Machine Learning (ICML) 2019 keynote address. [video, start at
         minute 18:00] [slides]
       3. Gar nkel, Simson L., John M. Abowd, and Christian Martindale, “Understanding Database
         Reconstruction Attacks on Public Data,” ACMQueue, Vol. 16, No. 5 (September/October
         2018): 28-53. [download, not copyrighted]

https://blogs.cornell.edu/abowd/bio/                                                                       10/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 58 of 122
                                                                           M. Abowd

       4. Gar nkel, Simson L., John M. Abowd and Sarah Powazek “Issues Encountered Deploying
          Differential Privacy,” WPES’18 Proceedings of the 2018 Workshop on Privacy in the Electronic
          Society, Ontario, CA (October 2018): 133-137, DOI:10.1145/3267323.3268949. [ArXiv
          preprint]
       5. Abowd, John M. “The U.S. Census Bureau Adopts Differential Privacy,” KDD ’18 Proceedings of
          the 24th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining,
          London, UK (August 2018): 2867, DOI:10.1145/3219819.3226070. [download, subscription
          required], [archival copy] [video]
       6. Abowd, John M., Lorenzo Alvisi, Cynthia Dwork, Sampath Kannan, Ashwin Machanavajjhala,
          and Jerome Reiter “Privacy-Preserving Data Analysis for Federal Statistical Agencies,”
          Computing Community Consortium White Papers (January 2017). [CCC white paper archive;
          ArXiv preprint]
       7. Abowd, John M. “Why Statistical Agencies Need to Take Privacy-loss Budgets Seriously, and
          What It Means When They Do,” presented to the Federal Committee on Statistical
          Methodology, Policy Conference, December 7-8, 2016. [download]
       8. Vilhuber, Lars, John M. Abowd and Jerome P. Reiter “Synthetic Establishment Microdata
          around the World,” Statistical Journal of the International Association for Of cial Statistics,
          Vol. 32 (2016): 65-68. [download, open access] [download preprint]
       9. Abowd, John M. “Synthetic Establishment Data: Origins and Introduction to Current
          Research,” Statistical Journal of the International Association for Of cial Statistics, Vol. 30, No.
          2 (Summer 2014): 113-115. [download, subscription required] [download preprint]
      10. Benedetto, Gary, Martha H. Stinson and John M. Abowd “The Creation and Use of the SIPP
          Synthetic Beta,” U.S. Census Bureau Technical Paper (April 2013). [download]
      11. Abowd, John M. and Lars Vilhuber “Science, Con dentiality, and the Public Interest,” Chance,
          Vol. 24, No. 3 (Fall 2011): 58-62. [download]
      12. Abowd, John M. “OnTheMap: Block-level Job Estimates Based on Longitudinally Integrated
          Employer-Employee Micro-data,” Association of Public Data Users Newsletter Vol. 33, No. 2
          (March/April 2010): 10-19. [download]
      13. Abowd, John M. Kobbi Nissim and Chris Skinner “First Issue Editorial” Journal of Privacy and
          Con dentiality, Vol. 1, No. 1 (2009): 1-6. [download]
      14. Abowd, John M. “Comments on “Regional difference-in-differences in France using the
          German annexation of Alsace-Moselle in 1870-1918” by Matthieu Chemin and Etienne
          Wasmer” NBER International Seminar on Macroeconomics (2008): 306-309. [download]
      15. Abowd, John M. and Julia Lane “The Economics of Data Con dentiality,” ICP Bulletin, Volume
          4, No. 2 (August 2007):18-21. [download preprint]
      16. Abowd, John M. “Rapporteur comments: International Symposium on Linked Employer-
          Employee Data, Econometric Issues” Monthly Labor Review 121:7 (July, 1998): 52-53.
      17. Abowd, John M. “Discussion of ‘How much do immigration and trade affect labor market
          outcomes’ by Geroge J. Borjas, Richard B. Freeman and Lawrence F. Katz.” Brookings Papers in
          Economic Activity (1997:I): 76-82.
      18. Abowd, John M. “Discussion of Gross Worker and Job Flows in Europe by M. Burda and C.
          Wyplosz.” European Economic Review (1994): 1316-1320.
      19. Abowd, John M. “Discussion of ‘The Quality Dimension in Army Retention’ by Charles Brown.”
          in A. Meltzer (ed.) The Carnegie-Rochester Conference on Public Policy 33 (1990).
      20. Abowd, John M. “Immigration, Trade, and Labor Markets in Australia and Canada,”
          in Immigration, Trade, and the Labor Market, edited by R.B. Freeman (Cambridge, Mass: NBER,
          1988), pp. 29-34.
      21. Abowd, John M. “Discussion of ‘Public Sector Union Growth and Bargaining Laws: A
          Proportional Hazards Approach with Time-Varying Treatments’ by c. Ichniowski.” in Public
          Sector Unionism, edited by R. Freeman (Chicago: University of Chicago Press for the NBER,
          1988).
      22. Abowd, John M., Ross Stolzenberg and Roseann Giarusso “Abandoning the Myth of the
          Modern MBA Student,” Selections The Magazine of the Graduate Management Admission
          Council (Autumn 1986): 9-21.
      23. Abowd, John M., Brent Moulton and Arnold Zellner “The Bayesian Regression Analysis
          Package: BRAP User’s Manual Version 2.0,” H.G.B. Alexander Research Foundation, Graduate
          School of Business, University of Chicago, 1985.
      24. Abowd, John M. and Mark R. Killingsworth “The Minimum Wage Law Winners and Losers,” The
          Wall Street Journal (August 1981).



https://blogs.cornell.edu/abowd/bio/                                                                             11/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 59 of 122
                                                                           M. Abowd

  Working and Unpublished Papers


       1. McKinney, Kevin L. and John M. Abowd, “Male Earnings Volatility in LEHD before, during, and
         after the Great Recession,” (August 2020). [download preprint]
       2. Abowd, John M., Gary L. Benedetto, Simson L. Gar nkel et al. “The Modernization of Statistical
         Disclosure Limitation at the U.S. Census Bureau,” (August 2020). [download preprint]
       3. Abowd, John M., Ian M. Schmutte, William Sexton, and Lars Vilhuber “Suboptimal Provision of
          Privacy and Statistical Accuracy When They are Public Goods,” (June 2019). [download
         preprint]
       4. Abowd, John M., Joelle Abramowitz, Margaret C. Levenstein, Kristin McCue, Dhiren Patki,
         Trivellore Raghunathan, Ann M. Rodgers, Matthew D. Shapiro, Nada Wasi, 2019. “Optimal
         Probabilistic Record Linkage: Best Practice for Linking Employers in Survey and Administrative
         Data,” Working Papers 19-08, Center for Economic Studies, U.S. Census Bureau, handle:
         RePEc:cen:wpaper:19-08. [download preprint]
       5. McKinney, Kevin L. Andrew Green, Lars Vilhuber, and John M. Abowd “Total Error and
         Variability Measures with Integrated Disclosure Limitation for Quarterly Workforce
         Indicators and LEHD Origin Destination Employment Statistics in On The Map” (December
         2017). [download preprint]
       6. Abowd, John M. and Ian Schmutte “Revisiting the Economics of Privacy: Population Statistics
         and Con dentiality Protection as Public Goods” (April 2017), [download preprint], published
         as Abowd, John M. and Ian M. Schmutte “An Economic Analysis of Privacy Protection and
         Statistical Accuracy as Social Choices,” American Economic Review, Vol. 109, No. 1 (January
         2019):171-202, DOI:10.1257/aer.20170627. [AER, ArXiv preprint, Replication information]
       7. Abowd, John M. “Where Have All the (Good) Jobs Gone? (May 2014) Society of Labor
         Economists Presidential Address. [download preprint] [accompanying audio]
       8. Abowd, John M., John Haltiwanger, Julia Lane, Kevin McKinney and Kristin Sandusky
         “Technology and Skill: An Analysis of Within and Between Firm Differences” (March 2007)
         NBER WP-13043. [download preprint]
       9. Abowd, John M., Francis Kramarz, David N. Margolis, and Thomas Philippon “Minimum Wages
         and Employment in France and the United States” (February 2006). [archival download]
      10. Abowd, John M., Paul Lengermann and Kevin L. McKinney “The Measurement of Human
         Capital in the U.S. Economy,” (March 2003) [download Census, cited on September 1, 2015]
         [archival download]
      11. Abowd, John M., Robert Creecy and Francis Kramarz “Computing Person and Firm Effects
         Using Linked Longitudinal Employer-Employee Data,” (March 2002). [download Census, cited
         on September 1, 2015] [archival download] [Fortran source] [Support les] [VirtualRDC
         archive]


  MAJOR GRANTS AND RESEARCH CONTRACTS


       1. Associate Director for Research and Methodology and Chief Scientist U.S. Census Bureau,
         Intergovernmental Personnel Act (IPA) with Cornell University, June 1, 2016—March 27,
         2020.
       2. Research and Methodology Support Services, U.S. Census Bureau contract with Cornell
         University, June 1, 2015—May 31, 2016, $268,897.
       3. The Economics of Socially Ef cient Privacy and Con dentiality Management for Statistical
         Agencies, Alfred P. Sloan Foundation awarded to Cornell University, April 1, 2015—March 31,
         2019, $535,970. (co-PIs Lars Vilhuber and Ian Schmutte)
       4. RCN: Coordination of the NSF-Census Research Network, National Science Foundation
         SES 1237602 awarded to the National Institute of Statistical Sciences, July 15, 2012—June 30,
         2017, transferred to Cornell University, September 2014, $748,577. (PI Lars Vilhuber, other
         co-PIs Alan Karr, Jerome Reiter)
       5. NCRN-MN: Cornell Census-NSF Research Node: Integrated Research Support, Training and
         Data Documentation, National Science Foundation Grant SES 1131848 awarded to Cornell
         University, October 1, 2011—September 30, 2016, $2,999,614. (with William Block, Ping Li,
         and Lars Vilhuber)
       6. A Census-Enhanced Health and Retirement Study: A Proposal to Create and Analyze an HRS
         Dataset Enhanced with Characteristics of Employers, Alfred P. Sloan Foundation grant
         awarded to the Institute for Social Research, University of Michigan with a subcontract to



https://blogs.cornell.edu/abowd/bio/                                                                       12/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 60 of 122
                                                                           M. Abowd

         Cornell University, September 1, 2011—August 31, 2016, Cornell component $349,608. (PI:
         Margaret Levenstein; other co-PIs: Matthew Shapiro, Kristin McCue and David Weir)
       7. Synthetic Data User Testing and Dissemination, National Science Foundation Grant
         SES 1042181 awarded to Cornell University, September 15, 2010 to September 14, 2013,
         $197,170. (Co-PI Lars Vilhuber)
       8. CDI-Type II: Collaborative Research: Integrating Statistical and Computational Approaches to
         Privacy, National Science Foundation Grant BCS 0941226 awarded to Cornell University,
         September 1, 2010—August 31, 2014, $409,296. (Other PIs: Aleksandra B Slavkovic, Stephen
         E. Fienberg, Sofya Raskhodnikova, and Adam Smith)
       9. TC:Large: Collaborative Research: Practical Privacy: Metrics and Methods for Protecting
         Record-level and Relational Data, National Science Foundation Grant TC 1012593 awarded to
         Cornell University, July 15, 2010 to July 14, 2015, $1,326,660. (Other PIs: Johannes Gehrke,
         Gerome Miklau, and Jerome Reiter)
      10. The Longitudinal Employer-Household Dynamics Program, U.S. Bureau of the Census,
         Interagency Personnel Act (IPA) with Cornell University, September 18, 1998 – September 17,
         2000, $260,000; renewed September 14, 2000—September 13, 2002, $320,000; contract
         renewed as consultant September 14, 2002—September 13, 2003 ($120,000); renewed as IPA
         September 15, 2003 – September 14, 2005 ($384,590); renewed as IPA September 15, 2005—
         September 14, 2007 ($425,215); new September 15, 2008—September 14, 2010 (497,897);
         renewed September 15, 2010—September 14, 2012 (532,893); continued as a contract with
         ACES-Research, LLC (September 17, 2012–September 16, 2013); re-established as IPA
         October 1, 2013—September 30, 2014 ($231,757); re-established as IPA November 14, 2014
         —May 31, 2015 ($229,095).
      11. Social Science Gateway to TeraGrid, National Science Foundation Grant SES 0922005
         awarded to Cornell University, July 1, 2009 to June 30, 2012, $393,523. (Co-PI Lars
         Vihuber) [Cornell Chronicle Article] [ILR News Release]
      12. Joint NSF-Census-IRS Workshop on Synthetic Data and Con dentiality Protection, July 2009
          Washington, DC, National Science Foundation Grant SES 0922494 awarded to Cornell
         University, July 1, 2009 to June 30, 2010, $18,480. (Co-PIs Lars Vilhuber, Jerome Reiter, and
         Ron Jarmin)
      13. The Economics of Mass Layoffs: Displaced Workers, Displacing Firms, Causes and
         Consequences, National Science Foundation Grant SES-0820349 awarded to Cornell
         University, October 1, 2008 to September 30, 2010, $245,950. (Co-PI Lars Vilhuber)
      14. LEHD Developmental and Con dentiality Research, Census Bureau Contract to Abt
         Associates with subcontract awarded to Cornell University, August 1, 2007 to September 30,
         2008, $358,270.
      15. CT-T: Collaborative Research: Preserving Utility While Ensuring Privacy for Linked Data,
         National Science Foundation Grant CNS-0627680 awarded to Cornell University, September
         5, 2006 to August 31, 2009, $488,950. (PI Johannes Gehrke)
      16. LEHD Con dentiality Research, Census Bureau Contract to Abt Associates with subcontract
         awarded to Cornell University, October 1, 2004 to September 30, 2005, $230,155.
      17. ITR-(ECS+ASE)-(dmc+int): Info Tech Challenges for Secure Access to Con dential Social
         Science Data, National Science Foundation Grant SES-0427889 awarded to Cornell University,
         October 1, 2004 to September 30, 2007, $2,938,000. (Co-PIs Matthew D. Shapiro, Ronald
         Jarmin, Stephen F. Roehrig, and Trivellore Raghunathan) [Cornell Chronicle article]
      18. EITM: Developing the Tools to Understand Human Performance: An Empirical Infrastructure
         to Foster Research Collaboration, National Science Foundation Grant SES-0339191 awarded
         to Cornell University, October 1, 2004 to September 30, 2007, $337,455 (Co-PIs John
         Haltiwanger and Ron Jarmin)
      19. The New York Research Data Center, National Science Foundation Grant SES-0322902
         awarded to the NBER, August 1, 2003 to July 31, 2004, $300,000. (PI Neil G. Bennett, Other
         co-PIs Bart Hobijn, Erica L. Groshen, Robert E. Lipsey)
      20. Workshop on Con dentiality Research, National Science Foundation Grant SES-0328395
         awarded to the Urban Institute, June 1, 2003 – May 31, 2004, $43,602. (Co-PI Julia Lane)
      21. Firms, Workers and Workforce Quality: Implications for Earnings Inequality and Economic
         Growth, Alfred P. Sloan Foundation Grant 22319-000-00 awarded to the Urban Institute,
         January 2003—January 2006, $1,400,000. (Co-PIs John Haltiwanger, Julia Lane, J. Bradford
         Jensen, Fredrick Knickerbocker, and Ronald Prevost)
      22. The Demand for Older Workers: Using Linked Employer-Employee Data for Aging Research,
         National Institute on Aging, R01-AG18854-01 to Cornell University, July 1, 2002 – April 30,

https://blogs.cornell.edu/abowd/bio/                                                                       13/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 61 of 122
                                                                           M. Abowd

         2007, $1,753,637. (Co-PIs John Haltiwanger, Andrew Hildreth, and Julia Lane)
      23. Workers and Firms in the Low-wage Labor Market: Interactions and Long Run Dynamics,
         Russell Sage Foundation, Rockefeller Foundation, and Department of Health and Human
         Services (ASPE) to the Urban Institute $700,000, September 1, 2001 August 31, 2003. (Co-PIs
         John Haltiwanger, Harry Holzer, and Julia Lane)
      24. From Workshop Floor to Workforce Clusters: A New View of the Firm, Alfred P. Sloan
         Foundation, 99-12-12 to the Urban Institute, March 1, 2000 – March 31, 2002, $314,604. (Co-
         PIs John Haltiwanger and Julia Lane)
      25. Dynamic Employer-Household Data and the Social Data Infrastructure, National Science
         Foundation, SES-9978093 to Cornell University, September 28, 1999 – September 27, 2005,
         $4,084,634. (Co-PIs John Haltiwanger and Julia Lane)
      26. The Longitudinal Employer-Household Dynamics Program, National Institute on Aging,
         interagency funding to the United States Census Bureau, September, 1999 – August, 2001,
         $490,000. Renewed September 2001– August 2004, $750,000 (Co-PIs John Haltiwanger and
         Julia Lane) [Cornell Chronicle article]
      27. Individual and Firm Heterogeneity in Labor Markets: Studies of Matched Employee-Employer
         Data, National Science Foundation SBER 9618111 to the NBER, March 15, 1997 – February
         28, 2002, $243,361.
      28. Creation of an Employer Identi cation Link File and Addition of Employer Information to the
         National Longitudinal Survey of Youth 1979 Cohort, Bureau of Labor Statistics (subcontracted
         by NORC, University of Chicago, Chicago, IL 60637), July 1, 1995 – December 31, 1997,
         $82,946.
      29. Employment and Compensation Policies: Studies of American and French Labor Markets Using
         Matched Employer-Employee Data, National Science Foundation SBR 9321053 to the NBER,
         July 1, 1994 – June 31, 1997, $ 185,257. (Co-PIs David Margolis and Kenneth Troske)
      30. Compensation System Design, Employment and Firm Performance: An Analysis of French
         Microdata and a Comparison to the United States, National Science Foundation, SBR 9111186
         to Cornell University, July 1, 1991 – December 30, 1994, $174,565.
      31. The Effects of Collective Bargaining and Threats of Unionization on Firm Investment Policy,
         Return on Investment, and Stock Valuation, National Science Foundation, SES 8813847 to the
         NBER, July 1, 1988 – June 30, 1990, $81,107.
      32. Improving the Scienti c Research Utility of Labor Force Gross Flow Data, National Science
          Foundation, SES 85-13700 to the NBER, April 15, 1986 – March 31, 1988, $69,993.
      33. Program Evaluation: New Panel Data Methods for Evaluating Training Effects, U.S.
         Department of Labor Contract 23-17-80-01 to NORC at the University of Chicago, 1983.
      34. Minority Unemployment, Compensating Differentials and the Effectiveness of the EEOC, U.S.
         Department of Labor Contract 20-17-80-44 to NORC at the University of Chicago, 1982.
      35. An Analysis of Hispanic Employment, Earnings and Wages with Special Reference to Puerto
         Ricans, U.S. Department of Labor Grant 21-36-78-61, 1981.


  PROFESSIONAL SERVICE, SURVEYS, AND DATA COLLECTION


       1. Canadian Research Data Centre Network Inaugural Board 2017-2019.
       2. American Economic Association, Committee on Economic Statistics (AEAWeb) 2013-2018.
       3. National Academy of Sciences, Committee on National Statistics (CNSTAT) 2010-2013;
         reappointed 2013-2016.
       4. National Academy of Sciences, CNSTAT, Panel on Measuring and Collecting Pay Information
         from U.S. Employers by Gender, Race, and National Origin, (Chair) 2011-2012.
       5. National Academy of Sciences, CNSTAT, Panel on Measuring Business Formation, Dynamics
         and Performance, 2004-2007.
       6. National Academy of Sciences, CNSTAT, Panel on Data Access for Research Purposes, 2002-
         2005.
       7. Executive Committee, Conference on Research in Income and Wealth 2002-.
       8. Distinguished Senior Research Fellow, LEHD Program, U.S. Census Bureau 1998-2016.
       9. Social Science and Humanities Research Council (Canada), Major Collaborative Research
         Initiatives review panel, 1997, 1998.
      10. Technical Advisory Board for the National Longitudinal Surveys of the Bureau of Labor
         Statistics, 1988-1990, 1992-2001, Chair 1999-2001.
      11. National Science Foundation, Economics Panel, 1990-91, 1992-93; KDI Panel 1999;
         Infrastructure Panel 2000; CDI Panel 2008; CDI Panel 2009.

https://blogs.cornell.edu/abowd/bio/                                                                       14/15
4/10/2021    Case 3:21-cv-00211-RAH-ECM-KCNProfessional
                                               Document        41-1
                                                        Information | JohnFiled  04/13/21 Page 62 of 122
                                                                           M. Abowd

      12. Principal Investigator for The Center for Advanced Human Resource Studies Managerial
         Compensation Data Base. sponsored by the Cornell University Center for Advanced Human
         Resource Studies, 1989-1994.
      13. Principal Investigator for A Longitudinal Data Base of Collective Bargaining Agreements.
         Sponsored by the Bureau of National Affairs and the University of Chicago Graduate School of
         Business, 1985.



  PROFESSIONAL ORGANIZATIONS
       1. American Economic Association
       2. American Statistical Association
       3. Econometric Society
       4. Society of Labor Economists
       5. International Statistical Institute
       6. International Association for Of cial Statistics
       7. National Association for Business Economics
       8. American Association of Wine Economists
       9. American Association for Public Opinion Research
      10. Association for Computing Machinery
      11. American Association for the Advancement of Science



  PERSONAL INFORMATION
  United States citizen
  Personal email: john.abowd@gmail.com




Hosted by CampusPress




https://blogs.cornell.edu/abowd/bio/                                                                       15/15
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 63 of 122




APPENDIX B — 2010 RECONSTRUCTION-ABETTED RE-IDENTIFICATION SIMULATED ATTACK

1. This appendix provides a high-level summary of the reconstruction-abetted re-iden-

      tification attack simulation that the Census Bureau conducted on the released 2010

      Census data. To assess the risk of a reconstruction-abetted re-identification attack, the

      Census Bureau conducted a series of statistical exercises to quantify the contempora-

      neous and future risk that individual responses could be disclosed. The Census Bu-

      reau has completed two simulated attacks that address the re-identification risk of a

      100% microdata file (a file with detailed, individual-level records for every person

      enumerated in the census) reconstructed from the published Summary File 1 data.

      The 2010 Summary File 1, usually called SF1, includes the 2010 P.L. 94-171 Redistrict-

      ing Data Summary File, the 2010 Advanced Group Quarters Data Summary File, and

      the bulk of the demographic and housing characteristics released from the 2010 Cen-

      sus in tabular format.1 The fundamental structure of these simulations is as follows.

SIMULATED RECONSTRUCTION ATTACK

2. Database reconstruction is the process of statistically re-creating the individual-level

      records from which a set of published tabulations was originally calculated. That is,

      database reconstruction attempts to “reverse engineer” the confidential input data

      used in a statistical tabulation system.

3. The Census Bureau released over 150 billion statistics as part of the 2010 Census. The

      simulated reconstruction attack used as its input a small fraction of those statistics—

      approximately 6.2 billion statistics contained in the following published SF1 tables

      from the 2010 Census:

                P001 (Total Population by Block)
                P006 (Total Races Tallied by Block)
                P007 (Hispanic or Latino Origin by Race by Block)


1   See the technical documents in Summary File 1 Dataset (census.gov).



                                                 1
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 64 of 122




             P009 (Hispanic or Latino, and Not Hispanic or Latino by Race by Block)
             P011 (Hispanic or Latino, and Not Hispanic or Latino by Race for the Population
             18 Years and Over by Block)
             P012 (Sex by Age by Block)
             P012A-I (Sex by Age by Block, iterated by Race)
             P014 (Sex by Single-year-of-age for the Population under 20 Years by Block)
             PCT012A-N (Sex by Single-year-of-age by Tract, iterated by Race)


4. The reconstruction of the 2010 Census microdata for the sex, age, race, Hispanic/La-

   tino ethnicity, and census block variables was carried out by constructing a system of

   equations consistent with the published tables listed above that, once solved, could

   then be converted into microdata. This system of equations was solved using com-

   mercial mixed-integer linear programming software (Gurobi).

5. Because the parameters of the 2010 Census swapping methodology included invari-

   ants on total population and voting age population at the block level, the reconstruc-

   tion was able to exactly reconstruct all 308,745,538 million records with correct block

   location and voting age (18+). Then, leveraging the race (63 categories), Hispanic/La-

   tino origin, sex, and age (in years) data from the specified tables, the simulated attack

   was able to further reconstruct those variables on the individual-level records.

6. To assess the accuracy of these reconstructed individual-level records, the team per-

   formed exact record linkage of the five variables in the reconstructed microdata to the

   same five variables in the Census Edited File (CEF, the confidential data) and Hun-

   dred-percent Detail File (HDF, the confidential swapped individual-level data before

   tabulation). The results are summarized in Table 1. The “left” file of the record linkage

   is in the first column. The “right” file is the reconstructed microdata from SF1.

                                            Table 1
                    Agreement Rates between the Reconstructed Microdata
                and the 2010 Census Edited File and Hundred-percent Detail File
                              Record Counts                  Agreement Rates
      Left file          In Left    In Reconstructed   Exact    Fuzzy Age One error
      CEF               308,745,538      308,745,538    46.48%     70.98%       78.31%
      HDF               308,745,538      308,745,538    48.34%     73.33%       80.39%


                                             2
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 65 of 122




       DRB clearance number CBDRB-FY21-DSEP-003


7. The agreement rates shown in Table 1 include block (which was never wrong), sex,

    age (in years), race (63 OMB categories), and Hispanic ethnicity and are computed as

    a percentage of the total population. Exact agreement means all five variables agreed

    precisely bit for bit. Fuzzy-age agreement means that block, sex, race, and Hispanic

    ethnicity agreed exactly, but age agreed only +/- 1 year (e.g., age 25 on the CEF is in

    fuzzy-age agreement with ages 24, 25, and 26 on the reconstructed data). The one-

    error agreement rate allows one variable—sex, age (outside +/- one year), race or eth-

    nicity to be wrong.

8. Most errors in the reconstructed file are that the age variable is off by +/- 2 years

    rather than +/- 1 year. This error is the balance of the width of the 5-year categories

    used in the block-level summaries. Hence, even though the disclosure avoidance re-

    quirement for the 2010 Census SF1 tabular summaries specified block-level aggrega-

    tion to 5-year bins for those age 20 and over, the effective aggregation was far less.

9. Figure 1 shows the distribution of agreement rates by block size. Agreement rates are

    only substantially lower than the population averages shown in Table 1 for blocks

    with populations between 0 and 9 people, which is where the Census Bureau has said

    it concentrated the swaps.2 However, uniqueness on sex, age, race, and ethnicity is

    not limited to small population blocks. This is one of the principal failures of the 2010

    tabular disclosure avoidance methodology — swapping provided protection for households

    deemed “at risk,” primarily those in blocks with small populations, whereas for the for the

    entire 2010 Census a full 57% of the persons are population uniques on the basis of block, sex,



2 McKenna, L. (2018), “Disclosure Avoidance Techniques Used for the 1970 through 2010
Decennial Censuses of Population and Housing,” https://www.census.gov/con-
tent/dam/Census/library/working-papers/2018/adrm/Disclosure%20Avoid-
ance%20for%20the%201970-2010%20Censuses.pdf,p. 8.



                                                 3
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 66 of 122




    age (in years), race (OMB 63 categories), and ethnicity. Furthermore, 44% are population

    uniques on block, age and sex.3




Figure 1 Block-level agreement rates between the reconstructed 2010 Census micro-
          data and the 2010 Census Edited File by population in the block
                  DRB clearance number CBDRB-FY21-DSEP-003.



10. Although there are no recent re-identification studies for decennial Public Use Micro-

    data Samples (PUMS) with geography coded to the Public Use Microdata Area

    (PUMA), the Census Bureau continues to use 100,000 persons as the minimum popu-

    lation threshold for such areas and has coded geography on the 2010 PUMS and all

    American Community Survey (ACS) PUMS using these PUMAs. Since sex and age

    (single years) are population uniques at the tract level for only 0.18% of persons, this

    may still be justifiable for a 10% sample of 2010 Census records, but the potential re-



3 The statistics in this paragraph are cleared for public release by the Census Bureau Dis-
closure Review Board (CBDRB-FY21-DSEP-003).



                                             4
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 67 of 122




   identification rate for a 100% public-use microdata file geocoded to the block level is

   certainly quite large.

11. The reconstruction experiment demonstrated that existing technology can convert the

   Census Bureau’s traditional tabular summaries of Census data which was released in

   2010 into a 100% coverage microdata file geocoded to the block level with very limited

   noise which was not released in 2010. This microdata file contains so much detail that

   it would have been deemed “unreleasable” if it had been proposed in conjunction

   with the original 2010 Census data products.

12. The ability to reconstruct the microdata means that there is now a significant disclo-

   sure risk for the 2010 Census Summary Files 1 and 2 (SF1, SF2) and the American

   Indian Alaska Native Summary File (AIANSF) data. There are approximately 150 bil-

   lion statistics in the SF1, SF2, and AIANSF summaries (recall that the 2010 P.L. 94-171

   Redistricting Data Summary File and the 2010 Advanced Groups Quarters Summary

   File are part of SF1). Because of the features noted above, releasing this many very

   accurate statistics made the ensemble of those publications equivalent to releasing the

   2010 Hundred-percent Detail File (HDF), the swapped version of and the 2010 Census

   Edited File (CEF). There can be no uncertainty about this: the 2010 Census tabular pub-

   lications were equivalent to releasing every tabulation variable in the 2010 HDF in universe

   public-use microdata files without the hierarchical structure--person and household records

   can be fully reconstructed, but not directly linked to each other. The team that demonstrated

   this vulnerability stopped after reconstructing person-level records for block, sex, age

   (in years), race (63 OMB categories), and Hispanic ethnicity because the vulnerability

   had been fully exposed mathematically and demonstrated empirically.

13. There are 308,745,538 (U.S. only) person records and 131,704,730 housing unit records

   in both the 2010 HDF and CEF, linked in their correct hierarchy. For the unswapped

   records in HDF, the images are identical to their CEF counterparts. For the swapped

   household records, the block identifier, household size, adult (age 18+) household


                                               5
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 68 of 122




     size, occupancy, and tenure variables are identical to their unswapped counterparts

     and on the person record the voting-age variable is identical to the unswapped coun-

     terpart.

14. As the documentation in McKenna (2018, 2019a) makes clear, a public-use microdata

     file containing the 308,745,538 person records in the HDF including only the five tab-

     ulation variables block, sex, age (in years), race (63 OMB categories), and Hispanic

     ethnicity is so disclosive that it would not have passed the disclosure avoidance crite-

     ria used for the 2010 Census Public-Use Microdata Sample.4 Furthermore, the same

     file would not have passed the disclosure avoidance criteria applied to SF1 itself. 5 The

     official 2010 PUMS had a geographic population threshold of 100,000, collapsed cate-

     gories to national population thresholds of 10,000, used partially synthetic data for

     the group quarters population, and “topcoding, bottom-coding, and noise infusion

     for large households.” The PUMS was sampled from the swapped version of the 2010

     HDF, not the Census Edited File.

15. The additional disclosure avoidance methods used for the 2010 PUMS are explicitly

     noted on pages 2-1 and 2-2 of its technical documentation. The definition of a Public

     Use Microdata Area also explicitly references its confidentiality protection purpose:

         “The Public Use Microdata Sample (PUMS) files contain geographic units
         known as Public Use Microdata Areas (PUMAs). To maintain the confiden-
         tiality of the PUMS data, a minimum population threshold of 100,000 is set
         for PUMAs. Each state is separately identified and may be comprised of one
         or more PUMAs. PUMAs do not cross state lines. (page 1-2, emphasis
         added)”


4 McKenna, L. (2019a) “Disclosure Avoidance Techniques Used for the 1960 Through 2010

Decennial Censuses of Population and Housing Public Use Microdata Samples,” Re-
search and Methodology Technical Report available at Disclosure Avoidance Techniques
Used for the 1960 Through 2010 Census.

5   McKenna, L. (2018)



                                               6
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 69 of 122




16. This failure to apply microdata disclosure avoidance matters because the recon-

   structed 2010 microdata for block, sex, age (in years), race (63 OMB categories), and

   Hispanic ethnicity are a very accurate image of the HDF, and the HDF is a very accu-

   rate image of the CEF, which is the reason that it is also confidential. Consequently,

   the new technology-enabled possibility of accurately re-constructing HDF microdata

   from the published tabular summaries and the fact that those reconstructed data do

   not meet the disclosure avoidance standards established at the time for microdata

   products derived from the HDF demonstrate that the swapping methodology as im-

   plemented for the 2010 Census no longer meets the acceptable disclosure risk stand-

   ards established when that swapping mechanism was selected for the 2010 Census.

17. Having demonstrated that a 100% microdata file can be successfully reconstructed

   from the published 2010 Census tabulations, the Census Bureau proceeded to use

   these reconstructed microdata to simulate a re-identification attack on those data.

DE-IDENTIFICATION ATTACK SIMULATION

18. The simulated re-identification attack proceeds as follows. Identify a person-level

   data source file that contains name, address, sex, and birthdate (e.g., commercially

   available data). Convert the names and addresses to their corresponding Census Bu-

   reau Protected Identification Key (PIK). Identify the corresponding census block for

   every address in the source file. Then, looping through all the records in the recon-

   structed microdata file produced from the reconstruction, find the first record in the

   source file that matches exactly on block, sex, and age. Once this step is completed,

   run through the remaining unmatched records from the reconstructed microdata and

   find the first unmatched record from the source file that matches exactly on block and

   sex, and matches on age plus or minus 1 year.

19. When both steps have been completed, output the records with successful matches

   from these two passes. These are called putative re-identifications because they appear



                                            7
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 70 of 122




   to link the reconstructed microdata to a real name and address associated with the

   block, sex, age, race, and ethnicity on the reconstructed microdata. These are the rec-

   ords the hypothetical attacker thinks are re-identified.

20. Putative re-identifications are not necessarily correct. An external attacker would

   have to do extra field work to estimate the confirmation rate—the percentage of puta-

   tive re-identifications that are correct. An external attacker might estimate the confir-

   mation rate by contacting a sample of the putative re-identifications to confirm the

   name and address. An external attacker might also perform more sophisticated veri-

   fication using multiple source files to select the name and address most consistent

   with all source files and the reconstructed microdata.

21. At the Census Bureau we usually estimate the confirmation rate as a percentage of the

   total population, not as a percentage of the putative re-identifications, by performing

   a similar record linkage exercise of the putative re-identifications against the CEF,

   looking for exact matches on all variables (including PIK, block, sex, age, race, and

   ethnicity), followed by a second pass looking for exact matches except age, which is

   allowed to vary by plus or minus 1 year. Once these two passes have been completed,

   the matched records are the confirmed re-identifications, using exact match on PIK,

   block, sex, race (63 OMB categories), and ethnicity and match on age +/- 1 year as the

   definition of correct. The remaining unmatched records from the putative re-identifi-

   cations of the reconstructed data are the unconfirmed re-identifications.

22. Table 2 shows the results of two such re-identification confirmation exercises. The first

   of these uses the combined commercial databases from Experian Marketing Solutions

   Incorporated, Infogroup Incorporated, Melissa Data Corporation, Targus Information

   Corporation, and VSGI LLC as the source file for name, address, sex, and age. This

   exercise simulates data quality circa 2010 for an external attacker relying on the con-

   sumer information in these databases. These results are in the row labeled “Commer-

   cial.” This re-identification experiment was the basis for the statistics released at the


                                             8
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 71 of 122




   American Association for the Advancement of Science 2019 annual meeting. Putative

   re-identifications were 138 million (45% of the 2010 Census resident population of the

   U.S.). Confirmed re-identifications were 52 million (17% of the same population).

23. Using the commercial data as the source for name, address, sex, and age is, as dis-

   cussed in the main declaration, a best-case assumption. We know that these data exist

   and were available circa 2010 because that is when the Census Bureau acquired them.

   An external attacker, using the versions that the Census Bureau acquired and the rel-

   atively straightforward methodology above, would succeed at least as often as we

   did. This means that at least 52 million persons enumerated during the 2010 Census

   could be correctly re-identified using the attack strategy outlined here.

24. Suppose the external attacker had name, address, sex, and age of much better quality

   than the five commercial sources above. How much better could that attacker do us-

   ing exactly the same strategy? This question can be answered by substituting the

   name, address, sex, and age from the 2010 CEF as the source file in the putative re-

   identification simulation. This is not cheating because no extra information in the CEF

   such as race, ethnicity or household structure is used for the source file. Hence, it is a

   proper worst-case scenario, and the one historically used by the Census Bureau in

   assessing microdata re-identification risk (see McKenna 2019b). If the external data on

   name, address, sex, and age are comparable to the 2010 Census, then the attacker will

   putatively re-identify 238 million persons (77% of the 2010 Census resident U.S. pop-

   ulation). Confirmed re-identifications will be 179 million (58% of the same popula-

   tion). This means that with the best quality external data, relative to the 2010 Census,

   as many as 179 million persons could be correctly re-identified using the attack strat-

   egy outlined here.




                                             9
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 72 of 122




                                       Table 2
            Record Linkage Summary from Commercial and CEF Record Sources
         PIK, Block,                                Putative Re-
        Age, Sex Rec-                Records with    identifica-
         ord Linkage     Available    PIK, Block,   tions using Confirmed Re-
           Source         Records    Sex, and Age      Source    identifications
        Commercial       413,137,184    286,671,152 137,709,807      52,038,366
        CEF              308,745,538    279,179,329 238,175,305     178,958,726
        DRB clearance number CBDRB-FY21-DSEP-003.



25. The record linkage results reported in Table 2 can be interpreted using two additional

   statistical quality measures: the recall rate and the precision rate. Taken together, these

   measures assess how successful an attacker can be at re-identifying records and how

   confident the attacker would be in those re-identifications.

26. Recall rate. The recall rate is the percentage of available source records that are cor-

   rectly re-identified. Its numerator is the same as the confirmation rate, but its denom-

   inator is the number of records in the source file with sufficient information to perform

   the putative re-identification record linkage. For the two source files analyzed in these

   experiments, Table 2 shows the denominators for the recall rate in the column “Rec-

   ords with PIK, Block, Sex, and Age,” which gives the count of records with sufficient

   information to generate a putative match. Table 3 shows the recall rates for the two

   experiments. Both are greater than the respective confirmation rate because both the

   commercial data and the CEF have fewer usable records than the U.S. resident popu-

   lation. A critical result is the recall rate of 64% when the CEF is used as the source file.

   This result means that an external attacker with high quality name, address, sex, and

   age information succeeds in re-identification almost two times in three.




                                             10
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 73 of 122




                                           Table 3
                                Confirmation and Recall Rates
                                      Percentage of U.S. Percentage of
                                       Resident Popula- Complete Data
                                      tion (Confirmation     Population
                         Source              Rate)          (Recall Rate)
                     Commercial             16.85%             18.15%
                     CEF                    57.96%             64.10%
                           DRB clearance number CBDRB-FY21-DSEP-003.



27. Precision rate. Precision is the ratio of confirmed to putative re-identifications. It an-

   swers the question “How often is the attacker’s claimed re-identification correct as a

   percentage of the names the attacker attached to reconstructed census microdata?”

   Table 4 summarizes the precision rates for the two experiments. The precision of the

   experiment reported in February 2019 was 38% (first row of Table 4). The precision of

   the worst-case experiment is 75% (second row of Table 4). This result means that an

   attacker using high-quality name, address, sex, and age data is correct three times out four.


                                               Table 4
                                           Precision Rates
                                                    Confirmed Percent-
                                                    age of Putative Re-
                                                   identification (Preci-
                                    Source              sion Rate)
                               Commercial                 37.79%
                               CEF                        75.14%
                               DRB Clearance number CBDRB-FY21-
                               DSEP-003.


28. To be successful, an attacker does not have to be a commercial entity, nor does a suc-

   cessful attack need to use commercially available data. Many agencies of federal, state

   and local governments in the U.S. now possess high-quality data on name, address,


                                              11
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 74 of 122




   sex, and age. When preparing public-use microdata files that contain variables that

   other agencies can access exactly, it has long been the practice to coarsen such data to

   prevent non-statistical uses by other agencies (see McKenna 2019b). Applying such

   precautions to decennial census data products would imply severe limitations on the

   variables published at the block level, even in the presence of swapping.

29. In conclusion, the Census Bureau’s simulated reconstruction-abetted re-identification

   attack definitively established that the tabular summaries from the 2010 Census could

   be used to reconstruct individual record-level data containing the tabulation variables

   with their most granular definitions. Such microdata violated the disclosure avoid-

   ance rules that the Data Stewardship Executive Policy Committee had established for

   the 2010 Census and would not have been released had they been proposed as an

   official product because they posed too great a disclosure risk. The disclosure risk

   presumed by the 2010 standards recognized the excessive risk of re-identification if

   block geographic identifiers were placed on a 100% enumeration microdata file along

   with age (in years) and sex. The Census Bureau believed in 2010 that the minimum

   population that the geographic identifier could represent in such microdata is 100,000

   persons—the size of a Public-Use Microdata Area. That belief was strongly confirmed

   by the simulated re-identification attack. Somewhere between 52 and 179 million per-

   son who responded to the 2010 Census can be correctly re-identified from the re-con-

   structed microdata.




                                            12
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 75 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 76 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 77 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 78 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 79 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 80 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 81 of 122




              Asst. Director, Research
                                         John Eltinge
              and Methodology
                                         Simson Garfinkel, Byron Crenshaw,
                                         Eloise Parker, Ashley Landreth, Mike
              Also Attending:
                                         Castro, Harold Saintelien, Janean
                                         Darden, Julie Atwell




                                                                                2
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 82 of 122




Initial Request for DSEP Determination on Disclosure Avoidance for the 2018 End-to-End
Test of the 2020 Census of Population and Housing

Background:

The Census Bureau’s Research and Methodology Directorate (ADRM) is researching and
developing disclosure avoidance methods and systems to replace those used for Census 2000 and
the 2010 that were not designed to protect against database reconstruction attacks. ADRM is
establishing the 2020 Disclosure Avoidance System (DAS), a formally private system based on
the theoretical model known as differential privacy. This is the available technology for
controlling reconstruction attacks.

The 2020 DAS team is working to establish adjustable formal privacy parameters for the 2018
End-to-End test. They are seeking DSEP concurrence with the Disclosure Review Board’s
(DRB’s) April 10, 2017 determination that six data elements of PL 94-171 can continue to be
published as enumerated. The team will test methods and systems with these elements published
as enumerated for the 2018 End-to-End with the goal of making sound recommendations to
DSEP for the full 2020 DAS. These elements to be published as enumerated are:

    •   the number of occupied housing units per block,
    •   the number of vacant housing units per block,
    •   the number of households per block,
    •   the number of adults (age 18+) per block (where the definition of an adult is inferred
        from the structure of the PL94-171 age categories),
    •   the number of children (age less than 18) per block (where the definition of a child is
        also inferred from the structure of the PL94-171 age categories),
    •   and the number of persons per block.


ADRM expects to perform follow-up analyses of the test products developed for the End-to-End
Test. Because there is no national sample in 2018, some aspects of the differentially private
system cannot be implemented in the End-to-End Test. They will have to be simulated from the
2010 Census data. This means that the demonstration data from the test can be made as noisy as
DSEP wishes. However, there is only time to implement algorithms that maintain confidentiality
with the six data elements in the 2010 PL94-171 redistricting data. There will be both policy and
disclosure avoidance issues surrounding how broadly those products can be disseminated. Those
issues will be brought to the DRB in a timely fashion.

ADRM also notes that DSEP will be asked to assume a formal policy consultant role for setting
the confidentiality protection parameters for the final 2018 End-to-End Test and the 2020 DAS.
The charter for DSEP currently delegates the authority to set disclosure avoidance standards to
the DRB, with review by DSEP if necessary. However, these parameters now must be public in a
formal privacy system. Furthermore, they, like any other operational decision need to be


                                                                                                  3
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 83 of 122



discussed and set in a manner consistent with their importance in the publication of results from
the 2020 Census. The privacy-loss setting recommended by DRB and DSEP, and accepted by the
Director, will be implemented in the production system.

Requests to DSEP:

Request 1: Concurrence with the DRB’s decision on the PL 94-171 file items that can be
published as enumerated.

In order to meet the timeline for the 2018 End-to-End Test, the version of the DAS under
development for the test is limited in scope to the PL94-171 redistricting data. ADRM will not
have time to experiment with a suite of potential implementations. And, in particular, ADRM
will not have time to modify certain implementation decisions. They will be put back on the
table for the full 2020 Disclosure Avoidance System and the decision on these six specific items
may be revisited.

Request 2: Concurrence with Change to DRB Operating Principles Related to 2020 Census

The second request is for DSEP concurrence on a change in the operating principles of the DRB
for issues related to disclosure avoidance in the 2020 Census of Population. Because the
differentially private disclosure avoidance methods operate on the ensemble of proposed
publications, DSEP is asked to concur that any disclosure avoidance request for publications
from 2020 Census data be routed to the 2020 DAS team first. Those requests should not be
considered by the DRB until the 2020 DAS team supplies a memo stating that the requested
publication can or cannot be incorporated into the total privacy-loss accounting.

This is not a request for a moratorium on approvals for decennial data releases or design. The
privacy-loss budget itself and its allocation to various components of the publication system are
policy decisions that the 2020 Disclosure Avoidance System team will not make. Those
decisions will ultimately be made in a manner consistent with the charters of the DRB and
DSEP, and defended by the Director.

There is very little historical guidance for this process. We need to develop practical use cases
that illustrate the consequences of publication decisions under alternative privacy-loss scenarios.
We need to document the extent to which a best-effort reconstruction of the 2010 Hundred-
percent Detail File (HDF) is correlated with the actual HDF. This is going to take some time. In
the interim, ADRM is asking the DRB to take a leadership role in making these important
choices by enabling the development of technologies better adapted to global risk management.

Discussion:

DSEP recognized the value in ADRM’s efforts to assemble a skilled team of experts in an effort
to modernize Census Bureau disclosure avoidance techniques using formal privacy methods.


                                                                                                    4
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 84 of 122



This is essential in light of research that demonstrates that we must protect against database
reconstructions that could lead to re-identification.

DSEP discussed the details of the six data elements from PL 94-171 and considered the necessity
of including all of these in the proposed 2020 DAS research. ADRM requested that all elements
remain available for the 2018 test research with a reconsideration for the full 2020 DAS, once
the Census Bureau understand the outcomes. Conversations with the Department of Justice for
Voting Rights Acts requirements with PL 94-171 will also play a part in future decisions about
published enumerations.

DSEP recognized the need to develop ways to communicate with state stakeholders and the
public about data protections that based on 2020 DAS methods. Our messaging will have to
provide some simpler description of how the methods make changes to the attributes of the
people in block counts, but still provide accurate and usable data.

DSEP noted that The National Conference of State Legislators (NCSL) will be expecting updates
from Decennial based on 2018 testing outcomes in anticipation of 2020 releases of PL 94-171. It
will be important to engage NCSL in discussions about 2020 DAS methods.

DSEP acknowledged that this and other details from ADRM’s research were scheduled for
discussion at the May 10, 2017 meeting of the 2020 Census Portfolio Management Governing
Board (PMGB). DSEP postponed further discussion on this project and requests, pending any
feedback from the presentation on this topic to the 2020 PMGB.

Post Meeting Notes:

DSEP revisited this topic at the beginning of the May 11, 2017 meeting.

Regarding issues of surrounding Voting Rights Acts Requirements, DSEP recognized that
Decennial would need to talk to Justice if we were to alter any of the 6 constraints from PL 94-
171 for 2020.

DSEP noted that the 2020 PMGB is supportive of the efforts of the 2020 DAS to optimize output
noise infusion methods while publishing the most accurate data possible. There was unanimous
support from 2020 PMGB for DRB’s determination that the six data elements from PL 94-171
should be published as enumerated and form the base for the 2018 End-to-End testing research
with the 2020 DAS.

DSEP agreed that the DRB should require that any request for disclosure avoidance of proposed
publications for the 2020 Census be routed to the 2020 DAS team before going to the DRB.




                                                                                                   5
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 85 of 122



Decision:

Request 1: DSEP approves publication of the six data elements from PL 94-171 as enumerated
for the 2018 End-to-End test. Based on lessons learned, the use of these constraints for the PL
94-171 will be revisited for 2020.

Request 2: DSEP agreed that the DRB should require that any request for disclosure avoidance
of proposed publications for the 2020 Census be routed to the 2020 DAS team before going to
the DRB.



Record-level Re-identification Linkages for Evaluating the 2010 and 2020 Census
Disclosure Avoidance Systems

Background:

The DAS team is attempting a database reconstruction using data from the 2010 PL94-171 and
SF1 tabulations. The next step is to link those reconstructed microdata to commercial name and
address files obtained in support of post-2010 research meant to represent the type of publically
available file an attacker might potentially acquire. These files include Experian, InfoGroup,
Melissa, Targus, TransUnion, and VSGI. This linkage involves the use of name and address data.

The final step is to compare the fully reconstructed microdata, including the commercially
supplied names and address, to the name and address data on the 2010 Census Unedited File
(CUF). Following accepted disclosure avoidance evaluation practices on re-identification, the
2020 DAS team would report to DRB and DSEP the putative re-identification rate (percentage of
the records in the reconstructed microdata that could be linked to name and address information
in the commercial files) and the proportion of putative re-identifications that were correct
(proportion of reconstructed data records with putative re-identifications that were correctly
linked to 2010 Census responses, including name and address).

Discussion:

DSEP recognized that the project proposal meets Data Linkage Policy requirements and involves
sensitive but critical work that will allow the 2020 DAS subteam to understand the degree of risk
of re-identification and database reconstruction with Census files.

DSEP noted that the subteam assembled for this research is composed of federal employees and
one SSS individual.

Decision:

DSEP approved this project.


                                                                                                  6
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 86 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 87 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 88 of 122


                                   Simson Garfinkle, Tommy Wright,
                                   Eloise Parker, Ned Porter, Bill
                                   Winkler, Christa Jones, Letitia
              Also Attending:
                                   McKoy, Melissa Creech, Hampton
                                   Wilson, Ashley Landreth, Mike
                                   Castro, Janean Darden, Julie Atwell




                                    2
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 89 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 90 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 91 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 92 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 93 of 122
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 94 of 122




                                    2
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 95 of 122




Database Reconstruction Issue Mitigation

Background
The Census Bureau’s Operating Committee (OPCOM), serving as the Enterprise Risk Review
Board, elevated the enterprise risk of database reconstruction to an enterprise issue based on the
results of a database reconstruction attack research effort the Census Bureau launched to
understand that risk better. When an enterprise risk is elevated to an enterprise issue, the risk
owner must implement an active mitigation plan to mitigate the risk. To that end, the Research
and Methodology Directorate presented six recommendations to help manage the Census
Bureau’s publication strategy in ways that will protect its databases from reconstruction attacks.

NOTE: presenters and DSEP recognized that implementing several of the recommendations will
require decisions on budget and staffing resources and that those decisions would need to be
handled by other bodies at the Census Bureau. DSEP confined its discussion to establishing
policy in response to the recommendations.

The following 6 recommendations were presented to DSEP:



                                                 3
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 96 of 122




1. Suspension until September 30, 2019 of ad hoc releases of sub-state geography from any
   confidential source unless vetted differential privacy tools, or a DRB-approved noise-
   infusion alternative, have been used to produce the publication. This applies to all
   research projects whether they are external or internal. It does not apply to scheduled
   publications from sponsored survey clients for whom there is already an approved DRB
   protocol. Those clients should be put on notice for subsequent contracts. The complete
   list of approved exceptions, including sponsored survey products, is provided in
   20180215b-External_Internal_Substate_Geography.xlsx. The suspension will be
   reviewed prior to September 30, 2019.

   NOTE: This suspension does not apply to state and national publications. It also does not
   apply to already scheduled publications from regular production activities. Program areas
   provided ADRM a list of those scheduled publications that should be exempted from the
   suspension. ADRM proposed ending those exemptions by September 30, 2019 even for those
   publications if they were not being produced using formally private systems by that point.

   Discussion: DSEP recognized the need to modernize the Census Bureau’s disclosure
   avoidance systems. DSEP acknowledged that by approving a list of exemptions they are
   agreeing to hold elevated levels of risk of database reconstruction associated with all of these
   data products. However, DSEP acknowledged the Census Bureau is obligated to provide the
   data the public needs for decision making and some of the release dates are required by law.

   DSEP also acknowledged the need to set a target date for making these changes. While the
   ultimate goal is to make the publications of all of our programs formally private, that likely
   will not happen by September, 2019. However, in the meantime significantly improved noise
   infusion methods will be put in place to mitigate reconstruction risk.

   DSEP members expressed concern that the list of already scheduled publications presented
   might be incomplete and asked for additional time for program areas to review the list and
   submit updates. DSEP agreed that the Center for Disclosure Avoidance Research (CDAR)
   should continue to accept submissions and finalize the list in advance of the next DSEP
   meeting. DSEP will formally approve the list at that point.

   Decision: DSEP will finalize their approval of this recommendation at the March 15 DSEP
   meeting once the list of excepted publications has been finalized.

   Action Items: Program areas will send updates on the table of exempted data releases to the
   Chief of CDAR by February 23. The Chief of CDAR will redistribute the combined list to all
   contributors by February 28. CDAR will finalize the list of approved exceptions for
   distribution before DSEP’s meeting on March 15.


                                                4
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 97 of 122




2. Suspension of all proposed tables in Summary File 1 and Summary File 2 for the 2020
   Census at the block, block-group, tract, and county level except for the PL94-171 tables,
   as announced in Federal Register Notice 170824806–7806–01 (November 8, 2017, pp.
   51805-6). To add a summary file table at any level of geography, racial/ethnic
   subpopulation other than OMB aggregate categories as specified in the 1997 standard
   (Federal Register October 30, 1997, pp. 58782-90), or group quarters type below the
   2010 P42 seven categories, an affirmative case must be made for that table, use cases
   identified, and suitability for use standards developed. In addition, we recommend that
   the voting-age invariant in PL94-171 be removed, so that voting-age would be
   protected. DSEP will be asked to approve the SF1 and SF2 table specifications once
   they have cleared 2020 governance.

   NOTE: The PL94-17 tables from the 2018 End-to-End Census Test have been designed with
   a formally private system already and will be published, with the voting-age invariant, as
   planned.

   Discussion: DSEP recognized that the SF1 and SF2 involved a very detailed set of tables that
   had been created to suit a wide set of data users. These tables were created, as a rule, to
   produce as much highly accurate data as possible within the existing disclosure avoidance
   framework. However, DSEP acknowledged that these data in many cases were accurate to a
   level that was not supported by the actual uses of those data, and such an approach is simply
   untenable in a formally private system.

   DSEP acknowledged a fundamental need to take stock of what data the Census Bureau is
   required to publish, both by statute and the needs of our data users, and at what level of
   accuracy. This is not an activity that should be done by our Disclosure Review Board.
   Program areas have to make the case of what the data will be used for, and the actual
   minimum level of accuracy needed for those uses, so that CDAR and the DRB can build the
   system to allocate the privacy-loss budget according to those use cases.

   A redesign of SF1 and SF2 based on formally articulated use cases will take a tremendous
   amount of effort but cannot be done in a vacuum. Program areas will have to reach out to
   data-user communities on developing the use cases for the needed data accuracy and levels of
   geography.

   NOTE: DSEP discussed but tabled until later any decision on changing the voting-age
   invariant for the PL94-171 table produced as part of the 2020 Census.




                                               5
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 98 of 122




   Decision: DSEP approved this recommendation. For the 2020 Census, SF1 and SF2 will be
   rebuilt based on use cases.

   Action Items: DCMD, POP, and ADDC divisions will work with the relevant program
   management governing board (PMGB) to establish a plan to execute this redesign.

3. Immediate review of all sub-state geography scheduled publications from the American
   Community Survey (ACS) to determine which ones can be delayed until there is a
   formally private publishing system for ACS.

   Discussion: DSEP acknowledged that many of the ACS tables are already in production and
   that production needs to move forward. DSEP acknowledged that there are likely no
   publications currently suitable for delay, however they emphasized that ACSO needs to
   ensure that all exceptions are added to the list.

   Decision: DSEP approved this recommendation.

   Action Items: ACSO will verify that they have included all of the necessary publications on
   the list of exempted data releases.

4. Consideration of postponing ACS PUMS releases indefinitely.

   NOTE: DSEP recognized that all of the publication systems and methods for the Census of
   Island Areas are identical to the ACS. DSEP emphasized that any changes made to the ACS
   should also reflect consideration of the needs of the Island Areas.

   Discussion: DSEP acknowledged that while the threat of database reconstruction and
   reidentification attacks applies to all of the Census Bureau’s data products, should the ACS
   data be subject to a reidentification attack, from a public perception standpoint, our continued
   publication of the ACS PUMS files would appear to be an egregious mistake.

   However, DSEP also acknowledged that the ACS PUMS is a heavily used dataset for
   research and recognized that discontinuing this publication could generate a great deal of
   traffic for the FSRDCs. DSEP acknowledged that, before the Census Bureau restricts use the
   ACS PUMS to the FSRDCs, it needs to verify that the they can handle the increased
   workload. Additionally, at present there are no FSRDCs that are readily accessible from the
   Island Areas.

   DSEP recognized that immediate suspension of the ACS PUMS would cause a great deal of
   concern among data users and others. DSEP discussed the need to work on messaging around


                                                6
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 99 of 122




   any suspension and to brief the Department of Commerce before the Census Bureau
   implements the suspension.

   Decision: DSEP deferred for one month any decisions to suspend release of the ACS PUMS
   pending further consideration of the ability of the FSRDC network to support increased
   demand, the impact on the data needs of the Island Areas, and development of a messaging
   plan.

   Action Items: ADRM will prepare an assessment of the potential increased demand on the
   FSRDC network, and Decennial will prepare an assessment of the impact of suspending this
   publication on the Island Areas. ADCOM will work on a messaging plan.

5. Mandate for the 2022 Economic Censuses to use formally private publication systems
   for all tables.

   Discussion: DSEP recognized that it is too late to begin creating a formally private system
   for data releases from the 2017 Economic Census. DSEP additionally discussed how
   modernizing disclosure avoidance systems will involve much more than just budgeting extra
   funds. It also will require having the adequate number of people with the right skills to do the
   work.

   DSEP recognized that program areas will have to involve their PMGB in setting resources,
   budgets, and timelines and that it should be feasible to put formally private systems in place
   in time for the 2022 Economic Census.

   Decision: DSEP approved this recommendation. The Census Bureau will move forward with
   designing and implementing formally private systems for the 2022 Economic Census.

6. Mandate to the Demographics Directorate to begin negotiations with survey clients for
   increased use of restricted-access microdata protocols and formally private table
   publication systems.

   POST MEETING NOTE: a member in attendance recommended that there should also be
   outreach to reimbursable clients for the Economic Directorate.

   Discussion: DSEP recognized the need to begin discussions with sponsors of Census Bureau
   surveys but determined that the Census Bureau should have a communications plan in place
   before mandating that the Demographic Directorate speak to sponsors.




                                                7
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 100 of 122




   Decision: DSEP will reconsider in one month whether to mandate conversations with survey
   and report sponsors.



Consolidated Action items:
   • Program areas will send updates on the table of exempted data releases to the Chief of
      CDAR by February 23.
   • The Chief of CDAR will redistribute the combined list to all contributors by February 28.
   • DCMD, POP, and the ADDC will work with the relevant PMGBs to establish a plan to
      execute the redesign of SF1 and SF2 based on use cases.
   • ACSO will work to determine that all ACS data releases in production are listed on the
      spreadsheet of exceptions to the suspension.
   • ADRM will prepare an assessment of the potential increased demand on the FSRDC
      network from suspension of the ACS PUMS.
   • ADCOM will work on a messaging plan related to the suspension of the ACS PUMS.
   • Decennial will prepare an assessment of the impact of suspending publication of the ACS
      PUMS on the Island Areas.




                                              8
         Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 101 of 122




Staring Down the Database
 Reconstruction Theorem
                           John M. Abowd
Chief Scientist and Associate Director for Research and Methodology
                         U.S. Census Bureau
       American Association for the Advancement of Science
       Annual Meeting Saturday, February 16, 2019 3:30-5:00


                                                             The views expressed in this talk are my own
                                                             and not those of the U.S. Census Bureau.
       Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 102 of 122




The challenges of a census:
 1.collect all of the data necessary to
   underpin our democracy;
 2.protect the privacy of individual data
   to ensure trust and prevent abuse.



                                                                                     2
         Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 103 of 122




•Too many statistics

•Noise infusion is necessary

•Transparency about methods helps rather
 than harms


                                                                                       3
                   Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 104 of 122

                            Fundamental Tradeoff betweeen Accuracy and Privacy Loss
           100%

           90%

           80%
                                                                                                 No privacy
           70%

           60%
Accuracy




           50%

           40%

           30%

           20%

           10%    No accuracy
            0%
                                                          Privacy Loss
        Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 105 of 122




Good science and privacy protection are partners




                                                                                      5
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 106 of 122




                                                                              6
               Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 107 of 122




What we did
• Database reconstruction for all 308,745,538 people in 2010 Census
• Link reconstructed records to commercial databases: acquire PII
• Successful linkage to commercial data: putative re-identification
• Compare putative re-identifications to confidential data
• Successful linkage to confidential data: confirmed re-identification
• Harm: attacker can learn self-response race and ethnicity




                                                                                             7
                Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 108 of 122




What we found
• Census block correctly reconstructed in all 6,207,027 inhabited blocks
• Block, sex, age, race, ethnicity reconstructed
   • Exactly: 46% of population (142 million of 308,745,538)
   • Allowing age +/- one year: 71% of population (219 million of 308,745,538)
• Block, sex, age linked to commercial data to acquire PII
   • Putative re-identifications: 45% of population (138 million of 308,745,538)
• Name, block, sex, age, race, ethnicity compared to confidential data
   • Confirmed re-identifications: 38% of putative (52 million; 17% of population)
• For the confirmed re-identifications, race and ethnicity are learned
  exactly, not statistically

                                                                                              8
              Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 109 of 122




We fixed this for the 2020 Census by implementing differential privacy




                                                                                            9
              Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 110 of 122




Acknowledgments
• The Census Bureau’s 2020 Disclosure Avoidance System
  incorporates work by Daniel Kifer (Scientific Lead), Simson
  Garfinkel (Senior Scientist for Confidentiality and Data Access),
  Rob Sienkiewicz (ACC Disclosure Avoidance, Center for Enterprise
  Dissemination), Tamara Adams, Robert Ashmead, Michael
  Bentley, Stephen Clark, Craig Corl, Aref Dajani, Nathan
  Goldschlag, Michael Hay, Cynthia Hollingsworth, Michael Ikeda,
  Philip Leclerc, Ashwin Machanavajjhala, Christian Martindale,
  Gerome Miklau, Brett Moran, Edward Porter, Sarah Powazek,
  Anne Ross, Ian Schmutte, William Sexton, Lars Vilhuber, Cecil
  Washington, and Pavel Zhuralev

                                                                                            10
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 111 of 122




                Thank you.
            John.Maron.Abowd@census.gov
                    Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 112 of 122


More Background on the 2020 Census
Disclosure Avoidance System
• September 14, 2017 CSAC (overall design)
  https://www2.census.gov/cac/sac/meetings/2017-09/garfinkel-modernizing-disclosure-
  avoidance.pdf?#
• August, 2018 KDD’18 (top-down v. block-by-block)
  https://digitalcommons.ilr.cornell.edu/ldi/49/
• October, 2018 WPES (implementation issues)
  https://arxiv.org/abs/1809.02201
• October, 2018 ACMQueue (understanding database reconstruction)
  https://digitalcommons.ilr.cornell.edu/ldi/50/ or
  https://queue.acm.org/detail.cfm?id=3295691
• December 6, 2010 CSAC (detailed discussion of algorithms and choices)
  https://www2.census.gov/cac/sac/meetings/2018-12/abowd-disclosure-avoidance.pdf?#


                                                                                                  12
                              Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 113 of 122
Selected References
• Dinur, Irit and Kobbi Nissim. 2003. Revealing information while preserving privacy. In Proceedings of the twenty-second ACM SIGMOD-
  SIGACT-SIGART symposium on Principles of database systems (PODS '03). ACM, New York, NY, USA, 202-210. DOI:
  10.1145/773153.773173.
• Dwork, Cynthia, Frank McSherry, Kobbi Nissim, and Adam Smith. 2006. In Halevi, S. & Rabin, T. (Eds.) Calibrating Noise to Sensitivity in
  Private Data Analysis Theory of Cryptography: Third Theory of Cryptography Conference, TCC 2006, New York, NY, USA, March 4-7,
  2006. Proceedings, Springer Berlin Heidelberg, 265-284, DOI: 10.1007/11681878_14.
• Fellegi, Ivan P. 1972. On the Question of Statistical Confidentiality. Journal of the American Statistical Association, Vol. 67, No. 337
  (March):7-18, stable URL http://www.jstor.org/stable/2284695.
• Ganda, Srivatsava, Shiva Kasiviswanathan and Adam Smith. 2008. Composition Attacks and Auxiliary Information in Data Privacy. In
  Knowledge, Discovery and Datamining, Las Vegas, NV, doi:10.1145/1401890.1401926.
• Machanavajjhala, Ashwin, Daniel Kifer, John M. Abowd, Johannes Gehrke, and Lars Vilhuber. 2008. Privacy: Theory Meets Practice on
  the Map, International Conference on Data Engineering (ICDE) 2008: 277-286, doi:10.1109/ICDE.2008.4497436.
• McKenna, Laura. 2018. Disclosure Avoidance Techniques Used for the 1970 through 2010 Decennial Censuses of Population and
  Housing, Working Papers 18-47, Center for Economic Studies, U.S. Census Bureau, Handle: RePEc:cen:wpaper:18-47.
• Ramachandran, Aditi, Lisa Singh, Edward Porter, and Frank Nagle. 2012. Exploring Re-Identification Risks in Public Domains, Tenth
  Annual International Conference on Privacy, Security and Trust, IEEE, doi:10.1109/PST.2012.6297917.
• U.S. Census Bureau. 2019. LEHD Origin-Destination Employment Statistics (2002-2015) [computer file]. Washington, DC: U.S. Census
  Bureau, Longitudinal-Employer Household Dynamics Program [distributor], accessed on February 15, 2019 at
  https://onthemap.ces.census.gov.



                                                                                                                                    13
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 114 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00           FINAL Page 1


[Slide 1] [Before I start, I want to remind members of the audience that, while I
am appearing in my official capacity as the Chief Scientist of the U.S. Census
Bureau, I am presenting a summary of research findings. The views expressed in
this talk are my own, not those of the Census Bureau.]
Staring Down the Database Reconstruction Theorem
[Slide 2] The 2020 Census will be the safest and best-protected ever. This is not
nearly as easy as it sounds.
Throughout much of the history of the decennial census, our country has
struggled with two challenges:
   1) collect all of the data necessary to underpin our democracy;
   2) protect the privacy of individual data to ensure trust and prevent abuse.
The first obligation derives directly from the Constitution, of course. As for the
privacy requirement, Section 9 of the Census Act (Title 13 of the U.S. Code)
prohibits making “any publication whereby the data furnished by any particular
establishment or individual under this title can be identified.” In fact, the Census
Bureau is about the only organization operating under a blanket U.S. legal
requirement never to release data that can be tied back to individuals or
companies no matter what.
The Census Bureau has always been committed to meeting both of its obligations;
that is, providing population statistics needed by decision-makers, scholars, and
businesses while also protecting the privacy of census participants.
A paper by Laura McKenna (2018), who supervised the confidentiality protection
systems used by the Census Bureau for more than 15 years, catalogued the public
information about the technical systems used for protection of publications from
decennial censuses since 1970.
As McKenna noted, beginning with the 1990 Census, the primary confidentiality
protection method employed was household-level swapping of geographic
identifiers—moving an entire household from one location to another—prior to
tabulating the data. The goal was to introduce uncertainty about whether
households allegedly re-identified from the published data were correct.
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 115 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00           FINAL Page 2


Essentially the same methods were used for the 2000 and 2010 Censuses but with
refinements that recognized the changing external environment.
The discipline of statistics has evolved over the last century. So too has the
widespread availability of data. With each new development, the Census Bureau
must ask how the current state of affairs will affect the production of the
statistical products that it releases to the public so as to be both useful and
privacy-preserving.
Sixteen years ago, two computer scientists, Irit Dinur and Kobbi Nissim (2003),
wrote a seminal article proving a “database reconstruction theorem,” which is
also known as the “fundamental law of information recovery.”
Three years later, Cynthia Dwork, Frank McSherry, Kobbi Nissim, and Adam Smith
(2006) provided a mathematical foundation for what we now call “differential
privacy.” In short, they explained how to quantify the limits on the accuracy of
answers to queries based on the confidential data and the privacy-loss to the
entities in those data, when the queries are answered publicly. More importantly,
they provided a technique for enhancing privacy that goes far beyond the
swapping approach that many statisticians have been using for years.
[Slide 3] The full implications of database reconstruction were not understood in
2003, but over the next several years a scientific consensus emerged in the data
privacy community that:
    Too many statistics, published too accurately, expose the confidential
     database with near certainty (Dinur and Nissim 2003).
    A necessary condition for controlling privacy loss against informed
     attackers is to add noise to every statistic, calibrated to control the worst-
     case disclosure risk, which is now called a privacy-loss budget (Dwork,
     McSherry, Nissim and Smith 2006; Ganta, Kasiviswanathan, and Smith
     2008).
    Transparency about methods helps rather than harms, Kerckhoff’s
     principle, applied to data privacy, says that the protections should be
     provable and secure even when every aspect of the algorithm and all of its
     parameters are public. Only the actual random number sequence must be
     kept secret (Dwork, McSherry, Nissim, and Smith 2006).
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 116 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00           FINAL Page 3


If you curate confidential data, then you can use those data for two competing
goals:
    You can publicly and precisely answer statistical queries about the data.
    You can preserve and protect the privacy of those whose information is in
     the data.
You can do some of both.
[Slide 4] But if you do all of one, you can’t do any of the other.
Period.
This trade-off is one of the hardest lessons to learn in modern information
science. It is a lesson about data generally, not about counting people. And it is a
mathematical theorem, not an opinion or implementation detail.
[Slide 5] This transformation in the fields of statistics and computer science is
truly mind-blowing. It’s at the heart of the science that we’re here to celebrate.
Cryptographers usually study the safety of methods for encrypting information
about private data. Now their insights show us safe ways to publish information
from private data. The cryptographic approach shows that some new methods
can provably protect privacy, and some old methods provably do not. But the safe
methods only work if we accept the inherent limitations on the accuracy of those
publications that the cryptographers have highlighted.
Specifically, technical advances revealed a new vulnerability, allowing people to
reconstruct data from tables that were previously assumed to be privacy-
preserving, given the available computing resources. But other technical advances
have also enabled a new form of privacy protection that is not only more
sophisticated but also mathematically grounded in a way that allows statisticians
to fully understand the limits of what they can make available and what kind of
privacy they can provably offer. This dual breakthrough is transforming how we
protect data today.
Good science and real privacy protection turn out to be partners, not
competitors, in the efforts to modernize the methods data analysts use. For this
reason, we have seen many companies, like Google, Microsoft, and Apple, turn to
differential privacy to secure data and make guarantees about the privacy of
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 117 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00           FINAL Page 4


statistical tables. But it was actually the Census Bureau who first recognized the
power of this method at scale.
[Slide 6] In 2008, the Census Bureau implemented an early version of differential
privacy on data that display the commuting patterns of people based on where
they live and work (Machanavajjhala et al. 2008; U.S. Census Bureau 2019).
Working with statisticians and computer scientists, we have collectively advanced
the state of differential privacy such that we are going to implement it at scale as
part of the 2020 Census. While I will talk about what that looks like in more detail
tomorrow at 8:00AM, today I want to explain why we absolutely must implement
differential privacy in order to protect the privacy of those participating in the
census.
Starting in 1972, researchers began highlighting how it was possible to combine
statistical tables and use differencing techniques to identify which census
respondents provided the associated data (Fellegi 1972). As the market for
detailed data grew and evolved, researchers also began highlighting how
combining commercial data with census tables could introduce new
vulnerabilities. While external users could not provably know whether or not their
reconstructions were accurate, the Census Bureau recognized that it was critical
to know the potential vulnerability of census data.
We acted proactively, as the Census Bureau has done for many decades. We
designed our own internal research program to assess the current state of this
vulnerability without waiting for a specific external threat. I’m now going to
explain what we found.
[Slide 7] Here are the steps we followed:
    Using only published contingency tables (summary statistics), we applied
     the database reconstruction theorem to construct record-level images for
     all 308,745,538 persons enumerated in the 2010 Census. A record-level
     image is a row in the reconstructed database with the same variables that
     were used in publications from the confidential database. There is no
     traditional PII (personally identifiable information) on these reconstructed
     records.
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 118 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00           FINAL Page 5


    Using only the information in the reconstructed data records, we linked
     those records to commercial databases to acquire name and address
     information. This information would have been available to an external
     attacker, circa 2010.
    When the record linkage operation is successful, the PII from the
     commercial data are attached to the reconstructed census record. We call
     the reconstructed record, now laden with PII, “putatively re-identified,”
     which means that an attacker might think that the attack was successful.
    We then compared the putatively re-identified census records to the real
     confidential census records. When this comparison matched on all
     variables, including the PII and those variables not available in the
     commercial data, we called this a “confirmed re-identification.”
    The harm from such re-identifications, in the 2010 Census, is that the
     attacker learns the self-reported race and ethnicity on the confidential
     census record. Those data are not available in identifiable form to any
     commercial or governmental agency except the Census Bureau.
[Slide 8] Here are the basic results:
    In the reconstructed data, certain variables are always correctly
     reconstructed—meaning that the value in the reconstructed variable
     always matches its value in the confidential data. The census block, where
     the person lived on April 1, 2010, is always correctly reconstructed. This is
     true for every one of the 6,207,027 inhabited blocks in the 2010 Census.
    All the variables we studied: block, sex, age in years, race, and ethnicity are
     exactly correct in the reconstructed records for 46% of the population (142
     million of 308,745,538 persons)—meaning that the reconstructed record
     exactly matches the confidential record on the value of all five variables.
     This result is salient because in the confidential data, more than 50% of the
     records are unique in the population—the only instance of this
     combination of values observed in the census (the exact percentage is
     confidential). If we allow the age to vary by plus or minus one year, then
     the number of reconstructed records that match the confidential data on
     these five variable rises to 71% (219 million of 308,745,538 persons).
    When we use the reconstructed block, sex and age to link each
     reconstructed record to the records harvested from commercial data
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 119 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00             FINAL Page 6


     acquired at the time of the 2010 Census, we putatively re-identify 45% of
     the total population (138 million of 308,745,538 persons). That means that
     we were able to attach a unique name and address to 45% of the
     reconstructed records from the 2010 Census. The match is exact for block
     and sex. Age is allowed to vary by plus or minus one year.
    When we compared the unique name, block, sex, age, race, and ethnicity
     on the putative re-identifications to the same variables on the 2010 Census
     confidential data, we confirmed 38% of these matches (52 million of
     308,745,538 persons, or 17% of the total population).
The putative re-identifications probably have a recall rate (or sensitivity) of at
least 45%. Neither the attacker nor the Census Bureau have PII on all 308,745,538
persons enumerated in the 2010 Census, so the correct recall rate denominator is
certainly less than the total population.
The precision of the record linkage is 38%, which means that the attacker would
be correct between one-quarter and one-half of the time.
And both of these estimates (45% putatively re-identified; 38% of which are
correct) are really lower bounds for other reasons: our experiments didn’t use all
of the information that the Census Bureau published from the 2010 Census. For
example, we didn’t use any information on household composition, which means
that potential harm from discovering other features of households, like same-sex
unions and adoptions, is still unquantified. We also made no use of the 2010
Public-Use Microdata Sample.
To further put these results in context, the last time the Census Bureau released
results for a re-identification study, which did not use database reconstruction
(Ramachandran et al. 2012), the putative re-identification rate was 0.017% (389
persons of 2,251,571) and the confirmation rate was 22% (87 of 389).
[Slide 9] All of us—the entire scientific community—have an obligation to
examine the methods we use in light of the cryptographic critique of the privacy
protections those methods offer. We must also recognize that these
developments are sobering to everyone.
This is not just a challenge for statistical agencies or Internet giants, although
those institutions have been in the vanguard of this movement.
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 120 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00          FINAL Page 7


It’s a challenge for Internet commerce, because recommendation systems expose
private data.
It’s a challenge for bioinformatics, because summaries of genomes expose private
data.
It’s a challenge for commercial lenders, because benchmark risk assessments
expose private data.
It’s a challenge for nonprofit survey organizations, because their research reports
expose private data.
Regardless of what anyone says, people want to be assured that their data are
private. They want to know that we can’t use statistical magic to re-identify
information that they thought was private. They want to know that statistical
tables can’t come back to haunt them.
That’s why I’m so grateful that the data we are showing today aren’t the end of
the story. They simply show that we cannot accept the status quo. We cannot
presume that what worked a decade ago will work again in 2020. We have to
innovate. And that’s what we are doing.
In 2016, the Census Bureau acknowledged that database reconstruction was a
vulnerability of the methods traditionally used to protect confidentiality in
decennial census publications.
What we showed today is that we have a clear understanding of how it’s possible
to reconstruct 2010 Census data for block, sex, age, race and ethnicity. But this
understanding isn’t in vain. This understanding gave us the information we
needed to develop techniques to make sure this isn’t possible in 2020.
We are going into the 2020 Census confident that we can protect the privacy of
all who participate. We have to make some important decisions about what
statistics should be made available and how to weigh public data interests with
our commitment to keep individual data private from reconstruction. But we
know where the vulnerabilities are and we have the tools to make certain that
what I showed today can’t happen in the future.
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 121 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00                                 FINAL Page 8


The publications of the 2020 Census will be protected by differential privacy
because it’s imperative above all else that we ensure the trust of the American
people.
The exact algorithms, and all parameters, will also be publicly released well in
advance of the tables because it is imperative that we be accountable to the
scientific community and the public at large.
[Slide 10] Statistics has evolved significantly over the last century. I’m honored to
be a part of a statistical agency with a long tradition of implementing cutting-edge
knowledge on the behalf of the American people. And I’m deeply grateful to the
amazing team at the Census Bureau for identifying the challenges we face and
ensuring that we can meet those challenges.
I promise the American people that they will have the privacy they deserve.
For those who would like to know more about how we are implementing
differential privacy in the 2020 Census, please join me tomorrow at 8:00 AM
where I will present our methods in more detail.
References

Dinur, Irit and Kobbi Nissim. 2003. Revealing information while preserving privacy. In Proceedings of the
         twenty-second ACM SIGMOD-SIGACT-SIGART symposium on Principles of database systems
         (PODS '03). ACM, New York, NY, USA, 202-210. DOI: 10.1145/773153.773173.

Dwork, Cynthia, Frank McSherry, Kobbi Nissim, and Adam Smith. 2006. In Halevi, S. & Rabin, T. (Eds.)
       Calibrating Noise to Sensitivity in Private Data Analysis Theory of Cryptography: Third Theory of
       Cryptography Conference, TCC 2006, New York, NY, USA, March 4-7, 2006. Proceedings,
       Springer Berlin Heidelberg, 265-284, DOI: 10.1007/11681878_14.

Fellegi, Ivan P. 1972. On the Question of Statistical Confidentiality. Journal of the American Statistical
          Association, Vol. 67, No. 337 (March):7-18, stable URL http://www.jstor.org/stable/2284695.

Ganda, Srivatsava, Shiva Kasiviswanathan and Adam Smith. 2008. Composition Attacks and Auxiliary
       Information in Data Privacy. In Knowledge, Discovery and Datamining, Las Vegas, NV,
       doi:10.1145/1401890.1401926.

Machanavajjhala, Ashwin, Daniel Kifer, John M. Abowd, Johannes Gehrke, and Lars Vilhuber. 2008.
      Privacy: Theory Meets Practice on the Map, International Conference on Data Engineering
      (ICDE) 2008: 277-286, doi:10.1109/ICDE.2008.4497436.

McKenna, Laura. 2018. Disclosure Avoidance Techniques Used for the 1970 through 2010 Decennial
      Censuses of Population and Housing, Working Papers 18-47, Center for Economic Studies, U.S.
      Census Bureau, Handle: RePEc:cen:wpaper:18-47.
Case 3:21-cv-00211-RAH-ECM-KCN Document 41-1 Filed 04/13/21 Page 122 of 122
Abowd, AAAS presentation Saturday, February 16, 2019, 3:30-5:00                            FINAL Page 9


Ramachandran, Aditi, Lisa Singh, Edward Porter, and Frank Nagle. 2012. Exploring Re-Identification Risks
      in Public Domains, Tenth Annual International Conference on Privacy, Security and Trust, IEEE,
      doi:10.1109/PST.2012.6297917.

U.S. Census Bureau. 2019. LEHD Origin-Destination Employment Statistics (2002-2015) [computer file].
        Washington, DC: U.S. Census Bureau, Longitudinal-Employer Household Dynamics Program
        [distributor], accessed on February 15, 2019 at https://onthemap.ces.census.gov.
